Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 1 of 153 PageID #: 101999
                                                                               1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



              AMGEN INC., and AMGEN   :
              MANUFACTURING, LIMITED, : C.A. No. 14-1317-RGA
              and AMGEN USA INC.,     :
                          Plaintiffs, :
              v.                      :
                                      :
              SANOFI, SANOFI-AVENTIS  :
              U.S. LLC, AVENTISUB LLC :
              LLC, f/d/b/a AVENTIS    :
              PHARMACEUTICALS INC,    :
              and REGENERON           :
              PHARMACEUTiCALS, INC.,  :
                          Defendants. :


                                  Thursday, June 6, 2019
                                  2:00 p.m.


                                  844 King Street
                                  Wilmington, Delaware


              BEFORE:      THE HONORABLE RICHARD G. ANDREWS
                           United States District Court Judge




                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 2 of 153 PageID #: 102000
                                                                               2


              APPEARANCES:


                      YOUNG CONAWAY STARGATT & TAYLOR
                      BY:  MELANIE SHARP, ESQ.

                                      -and-

                      CRAVATH SWAIN & MOORE
                      BY:  DAVID GREENWALD, ESQ.
                      BY:  GEOFFREY G. HU, ESQ.
                      BY:  LAUREN MOSKOWITZ, ESQ.


                                      -and-

                      MONTGOMERY WILL & EMERY
                      BY:  SARAH CHAPIN COLUMBIA, ESQ.

                                      -and-

                      LONDON & MEAD
                      BY:  CHRISTOPHER B. MEAD, ESQ.

                                      Counsel for the Plaintiffs



                      WILKS, LUKOFF & BRACEGIRDLE, LLC
                      BY:  DAVID E. WILKS, ESQ.
                      BY:  SCOTT B. CZERWONKA, ESQ.

                                -and-

                      ARNOLD & PORTER KAYE SCHOLER LLP
                      BY:  MATTHEW M. WOLF, ESQ.
                      BY:  PAUL I. MARGULIES, ESQ.
                      BY:  DEBORAH FISHMAN, ESQ.

                                 -and-

                      STEPTOE & JOHNSON
                      BY:  VISHAL C. GUPTA, ESQ.

                                      Counsel for the Defendants



                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 3 of 153 PageID #: 102001
                                                                               3


      1                            THE COURT:       Good afternoon,

      2       everyone.       Please be seated.

      3                            This is the permanent injunction

      4       hearing in Amgen vs. Sanofi, Civil Action

      5       Number 14-1317.

      6                            I have read the briefing on the

      7       motion for the permanent injunction, and I did

      8       read three declarations, two from Dr. Stein,

      9       one from Dr. Eckel, who I understand to be the

     10       two witnesses today.           So I'm ready to begin.

     11       Is somebody from the plaintiff going to call a

     12       witness?

     13                            MS. SHARP:       Your Honor, did you

     14       want any introductions?

     15                            THE COURT:       That's all right, I

     16       know the people, at least I know you and

     17       Ms. Columbia.        Ms. Columbia is so reputable

     18       that she sent me a form letter asking for

     19       comment on someone from the Fellow of American

     20       College and Trial Lawyers, and when I called

     21       her back, she recused herself and wouldn't talk

     22       to me.     But I'm not holding that against her.

     23                            MS. COLUMBIA:        Thank you, your

     24       Honor.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 4 of 153 PageID #: 102002
                                                                               4


      1                            MS. SHARP:       Your Honor, may I

      2       flag an evidentiary issue that relates to

      3       adverse event reports?            We filed a motion, and

      4       I just wish to hand up copies of that motion.

      5                            THE COURT:       Okay.

      6                            MR. WOLF:      When would you like

      7       our response, your Honor?             It was filed about

      8       an hour ago.

      9                            THE COURT:       Why don't we take

     10       care of the witnesses who are here, because I

     11       had to postpone something else until after you

     12       all finished.        So I'm sure you could figure out

     13       something between yourselves.               Talk to each

     14       other.     As you said, it was filed about an hour

     15       ago.     Let's get on with our witnesses.

     16                            MR. WOLF:      Dr. Eckel has blood

     17       sugar issues.        Can he have permission to bring

     18       juice to the stand?

     19                            THE COURT:       Of course.

     20                            MS. MOSKOWITZ:        Your Honor, good

     21       afternoon.       One moment about the next witness

     22       or the first witness.

     23                            THE COURT:       This is Dr. Stein,

     24       correct?

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 5 of 153 PageID #: 102003
                                                                               5


      1                            MS. MOSKOWITZ:        Correct, your

      2       Honor.     Again, Lauren Moskowitz on behalf of

      3       Amgen.

      4                            THE COURT:       I remember.

      5                            MS. MOSKOWITZ:        Dr. Stein has a

      6       series of slides that he's going to be

      7       testifying this morning.             Defendants have

      8       objected to a few of those slides as

      9       purportedly outside the scope of his prior

     10       opinions.       We really hoped not to have this

     11       discussion with your Honor, and we've withdrawn

     12       our similar objection for Dr. Eckel.                  But to

     13       avoid disrupting the witness's testimony, I'm

     14       prepared to address why they are not outside

     15       the scope of his declaration or prior opinions

     16       in this case.

     17                            MR. WOLF:      Your Honor, what we

     18       would propose, especially in light of your

     19       Honor's schedule, is if we are greatly offended

     20       by what they do during the course of cross, we

     21       will file something, either a motion to strike

     22       or a motion to supplement or whatever the case

     23       may be, but we don't need to do it in real

     24       time, if that's your Honor's pleasure.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 6 of 153 PageID #: 102004
                                                                               6


      1                            THE COURT:       That would be my

      2       preference, but thank you for bringing it up.

      3                            MR. GREENWALD:        Good afternoon,

      4       your Honor, David Greenwald for Amgen.                   If we

      5       may approach to provide the Court with hard

      6       copies of the materials we'll be using during

      7       Dr. Stein's examination.

      8                            THE COURT:       Okay.

      9                            MR. GREENWALD:        To save some

     10       time, if Dr. Stein could also come up and take

     11       the witness stand.

     12                            EVAN ALBERT STEIN, M.D., Ph.D.,

     13                after having been first duly sworn, was

     14                examined and testified as follows:

     15                            MR. GREENWALD:        Your Honor,

     16       Amgen's first witness will be Dr. Stein.

     17       Dr. Stein is an expert in the study and

     18       treatment of cholesterol disorders and

     19       activity.       He's been engaged in for the past 45

     20       years as an active researcher in the area of

     21       PCSK9 antibodies.          He served as investigator on

     22       the phase I and phase II clinical trials of

     23       both Praluent and Repatha.

     24                            Dr. Stein also testified at the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 7 of 153 PageID #: 102005
                                                                               7


      1       prior hearing before Judge Robinson with

      2       respect to the public interest and will do so

      3       again today.

      4                                      - - -

      5                            DIRECT EXAMINATION

      6       BY MR. GREENWALD:

      7             Q.    So Dr. Stein, since submitting your

      8       reply declaration in this matter, have you

      9       become aware that the FDA approved an updated

     10       label for Praluent?

     11             A.    I have.

     12             Q.    As a physician, is there a part of the

     13       drug label to which you pay particular

     14       attention?

     15             A.    There is, and that's the section

     16       entitled indications and usage which outline

     17       the patients that the drug should be used for.

     18             Q.    In your opening declaration, you

     19       compared Praluent's now former label against

     20       the indications in Repatha's current.                  I'd now

     21       like to place before you a side-by-side

     22       comparison of Repatha's label, the indication

     23       section of Repatha's label on the left, and on

     24       the right, the indications section of the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 8 of 153 PageID #: 102006
                                                                               8


      1       current updated label for Praluent.

      2                            My first question about that,

      3       Dr. Stein, is just who are the patients for

      4       whom Repatha and Praluent are approved to

      5       treat?

      6             A.    Well, for the first two bullet points

      7       as you'll see which are identical for both

      8       Praluent and Repatha for the same patient

      9       population.        First bullet point is adults with

     10       established cardiovascular disease, and the

     11       second one is in adults with primary

     12       hyperlipidemia.         And in addition, Repatha also

     13       has a third indication, and that's for a rare

     14       group of patients with inherited high

     15       cholesterol.

     16             Q.    Let's focus today on the first common

     17       shared indication, for patients with

     18       established cardiovascular disease.                  What is

     19       established cardiovascular disease and what is

     20       its cause?

     21             A.    The underlying disorder in all the

     22       cardiovascular disease that we're going to be

     23       discussing is called atherosclerosis, or it's a

     24       collection initially started mostly by LDL or

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 9 of 153 PageID #: 102007
                                                                               9


      1       bad cholesterol entering the wall of the artery

      2       creating an inflammatory response and building

      3       up what we call an atherosclerotic plaque, what

      4       people would commonly call plaque in one of the

      5       arteries to the heart which would result in

      6       heart attacks; bypass surgery; angina; to the

      7       brain, stroke; and to the legs, peripheral

      8       vascular disease.

      9             Q.    So patients with established

     10       cardiovascular disease are patients who have

     11       previously suffered such events?

     12             A.    Correct.

     13             Q.    Now, turning back to the comparison,

     14       are there any patients with established

     15       cardiovascular disease for whom Praluent but

     16       not Repatha is approved?

     17             A.    No.

     18             Q.    According to the indications section,

     19       what are the conditions whose risk in patients

     20       with established cardiovascular disease Repatha

     21       is now approved to reduce?

     22             A.    So for Repatha, it is approved to

     23       reduce the risk, in other words, the symptoms

     24       or complications in patients with established

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 10 of 153 PageID #: 102008
                                                                                10


       1       cardiovascular disease, a heart attack,

       2       myocardial infarction or stroke or coronary

       3       revascularization.

       4             Q.   What data is this risk reduction

       5       indication from Repatha based on?

       6             A.   Well, it's based on a big outcome trial

       7       which compared in patients with established

       8       cardiovascular disease the benefit of Repatha,

       9       a trial called Fourier, versus a placebo group

      10       of patients all previously treated with statins

      11       to show a reduction in a combined endpoint

      12       which we call MACE that is a combination of

      13       major adverse cardiovascular events.

      14             Q.   And just to be clear, what reduction

      15       did the Fourier trial show in MACE?

      16             A.   Achieved a 15 percent reduction in that

      17       endpoint.

      18             Q.   Let's focus on the Praluent label on

      19       the right.       What are the conditions whose risks

      20       in patients with established cardiovascular

      21       disease Praluent is now approved to reduce?

      22             A.   It is also approved to reduce the risk

      23       of heart attacks or myocardial infarction and

      24       stroke, and instead of coronary

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 11 of 153 PageID #: 102009
                                                                                11


       1       revascularization, it's unstable angina

       2       requiring hospitalization.

       3             Q.   What data provided the basis for this

       4       risk reduction?

       5             A.   This came from another large

       6       cardiovascular outcome trial in a different

       7       group of patients who entered not with

       8       established coronary disease, but something

       9       called established coronary disease but at an

      10       earlier stage called acute coronary syndrome,

      11       and also showed a 15 percent identical

      12       reduction in the risk of major adverse

      13       cardiovascular events.

      14             Q.   What were the non-fatal MACE events

      15       that made up, as you put it, the primary

      16       endpoint in Odyssey?

      17             A.   It is myocardial infarction, stroke,

      18       unstable angina, and coronary

      19       revascularization.

      20             Q.   Did each of those four non-fatal events

      21       occur with similar frequency in Odyssey?

      22             A.   No.    If we take, for example, the

      23       patients in the placebo arm of the Odyssey, so

      24       these are patients treated only with statins

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 12 of 153 PageID #: 102010
                                                                                12


       1       but not with Praluent, you can see that

       2       unstable angina comprised only 0.6 percent of

       3       the patients, and the major cause of

       4       cardiovascular events were heart attack,

       5       coronary revasc, and stroke.

       6             Q.   How does the very small incidence of

       7       unstable angina as compared to the incidence of

       8       the other three major events square with your

       9       own experience as a physician?

      10             A.   This is fairly typical of what we would

      11       see in clinical practice.

      12             Q.   Now, let's return to the labels.                What

      13       language do they currently share?

      14             A.   Well, everything outlined in green here

      15       would be identical.          I think the wording is

      16       virtually identical.

      17             Q.   What language in the risk reduction

      18       indications currently differs?

      19             A.   The coronary revascularization in the

      20       Repatha label and unstable angina requiring

      21       hospitalization in the Praluent label.

      22             Q.   And what about anything else?

      23             A.   And the homozygote indication for

      24       Repatha.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 13 of 153 PageID #: 102011
                                                                                13


       1             Q.    So we've talked a bit about unstable

       2       angina.      Let's talk some more.           What is

       3       unstable angina?

       4             A.    Well, unstable angina and heart attacks

       5       form what are called acute coronary syndrome,

       6       which is a medical emergency of the patient

       7       presenting to usually the emergency room with

       8       new onset chest pain.           Both have the same

       9       underlying cause, which is cholesterol, plaque,

      10       which I indicated is called atherosclerosis in

      11       the coronary artery.           Both present with chest

      12       pain.      They have the same initial pathology and

      13       that is the interruption of blood supply to

      14       heart muscle, although this is only a temporary

      15       acute coronory symptom in unstable angina, but

      16       in a heart attack, you actually get muscle

      17       death.

      18                           And then in the long-term

      19       treatment, to prevent further events in these

      20       patients, they both have the same preventive

      21       treatment of which one of the most important is

      22       to reduce the LDL or bad cholesterol to try to

      23       treat the underlying cause of these symptoms.

      24             Q.    What's the physiological relationship

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 14 of 153 PageID #: 102012
                                                                                14


       1       between the two forms of ACS?

       2             A.   So in the graphic now shown, we see a

       3       cross section of an artery, and you can see

       4       that they start off very similarly with both

       5       having atherosclerotic plaque, that's

       6       cholesterol plaque inside of the yellow.                   And

       7       in patients who have a heart attack, that

       8       plaque usually ruptures and you get a blood

       9       clot forming.

      10                           Then if you go down to the

      11       figures at the bottom there, you'll see that

      12       the size of the heart attack is determined by

      13       where it occurs in the coronary artery and

      14       determines how large the amount of heart muscle

      15       damage will be or the size of the infarction.

      16                           In unstable angina, there's no

      17       associated heart muscle death, and the patients

      18       usually are at lower risk because the most

      19       serious of these conditions is obviously having

      20       a heart attack.

      21             Q.   What does the fragmented yellow arrow

      22       on the top attempt to show or signify?

      23             A.   That just shows that many patients who

      24       have unstable angina can also progress in the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 15 of 153 PageID #: 102013
                                                                                15


       1       future to having a heart attack, and are, in

       2       fact, usually kept in the hospital, overnight

       3       in the hospital and longer to make sure they

       4       don't progress to a heart attack.

       5             Q.   Now, how are unstable angina and heart

       6       attack differentiated when a patient with chest

       7       pain comes into the emergency room and receives

       8       an initial diagnosis of acute coronary

       9       syndrome?

      10             A.   Because they both present with new

      11       onset chest pain and often very similar or

      12       overlapping changes in electrocardiogram, we

      13       rely on a biomarker, a protein in the blood, an

      14       enzyme in the blood that is released when heart

      15       muscle dies, and it releases a specific protein

      16       which enters the bloodstream.               And we've been

      17       able now to develop methods to detect these

      18       proteins which mostly these days are called

      19       troponins, with the most sensitive we can

      20       detect, we can determine that the patient has

      21       had a heart attack and not unstable angina.

      22                           So the first thing you want to do

      23       is exclude whether that patient has had a heart

      24       attack, then you end up, after you have been

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 16 of 153 PageID #: 102014
                                                                                16


       1       able to exclude that by one of these biomarker

       2       tests, that the patient now has unstable

       3       angina.     And as we've been able to increase the

       4       biomarker sensitivity, our ability to detect

       5       smaller and smaller amounts of heart damage

       6       through these tests, in fact, the incidence of

       7       unstable angina is quite significantly

       8       decreasing over the number of years.

       9             Q.   So in light of the identical cause and

      10       pathology of unstable angina and heart attack

      11       as you've explained, is there any patient at

      12       risk of unstable angina who is not also at risk

      13       of a heart attack?

      14             A.   Every patient with established

      15       cardiovascular disease is at risk of unstable

      16       angina, risk of a heart attack, risk of

      17       coronary revascularization.

      18             Q.   What is the effect of reducing the

      19       patient's risk of a heart attack on the

      20       patient's risk of unstable angina?

      21             A.   As we indicated, if you're lowering LDL

      22       and you're treating the underlying disease, you

      23       should be able to reduce the risk of any

      24       complications resulting from that

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 17 of 153 PageID #: 102015
                                                                                17


       1       atherosclerotic plaque.

       2             Q.   Just to make sure your testimony is

       3       clear, is there any patient at risk of a heart

       4       attack that is not at risk of unstable angina

       5       in the future?

       6             A.   No.

       7             Q.   Is there any patient who you would

       8       treat to reduce their risk of unstable angina

       9       but not their risk of heart attack, too?

      10             A.   No, you obviously treat -- you treat

      11       the underlying disease with the ultimate goal

      12       of reducing all complications from the

      13       atherosclerotic plaque.

      14             Q.   So were there observed differences in

      15       Fourier and Odyssey with respect to the

      16       unstable angina endpoint as each trial defined

      17       those endpoints?

      18             A.   There were.

      19             Q.   And what were some of the factors that

      20       in your opinion generated those differences?

      21             A.   Well, firstly, it's improper and not

      22       scientific to do cross-trial comparisons in

      23       totally different patient populations, even

      24       with the same drug, let alone different drugs.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 18 of 153 PageID #: 102016
                                                                                18


       1       And that's because there are different

       2       inclusion criteria, different stages of the

       3       disease that you've entered patients into one

       4       trial versus another trial.

       5                           In addition, because these trials

       6       are done in thousands of centers across the

       7       world, there are different methods used to

       8       exclude the heart attack diagnosis.                 In other

       9       words, some of the -- in both of these trials,

      10       some of the sites were still using older

      11       methods called CK&B, whereas the majority were

      12       using troponin but of a different generation of

      13       sensitivity.       Then thirdly, there's a totally

      14       different definition of unstable angina in one

      15       trial versus the other.

      16             Q.   And by definition, you mean different

      17       adjudication criteria?

      18             A.   Yeah, there were different criteria for

      19       what was considered unstable angina in one

      20       trial and totally different criteria in the

      21       other.

      22             Q.   So using the next slide to illustrate

      23       your testimony, please explain the differences

      24       between those adjudication criteria as set

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 19 of 153 PageID #: 102017
                                                                                19


       1       forth in PTX 9970 and PTX 7155.

       2             A.   Well, Odyssey used a very tight

       3       criteria, so in addition to chest pain and

       4       exclusion of a heart attack by a negative

       5       biomarker, the patients had to have both a

       6       coronary obstruction and concurrent EKG

       7       changes.      So this was a very tight definition

       8       of unstable angina to make sure that those

       9       patients had unstable angina.

      10                           In Fourier, they also had to have

      11       chest pain and a negative biomarker, but they

      12       could have coronary obstruction or they could

      13       have an EKG change or they could have inducible

      14       myocardial ischemia.           And because of this much

      15       broader definition, it now classified far more

      16       patients, and between the two studies, it was

      17       roughly three and a half times more patients

      18       that were classified as having unstable angina

      19       in Fourier than there were in Odyssey.

      20             Q.   How did the breadth of the definition

      21       or the breadth of the adjudication criteria for

      22       unstable angina in Fourier affect the data that

      23       Fourier generated for that?

      24             A.   Well , recalling that all these

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 20 of 153 PageID #: 102018
                                                                                20


       1       patients had established cardiovascular disease

       2       to get into the trials, so many already had

       3       coronary obstruction and there were EKG changes

       4       and induced myocardial ischemia, the broader

       5       criteria would result, in my opinion, in more

       6       patients who may not have had chest pain due to

       7       a recent change, coronary obstruction plus EKG

       8       changes, for example.           So they could have had

       9       gastritis, they could have had other parameters

      10       that were creating false positives or noise in

      11       both the placebo and the treatment, and that as

      12       LDL cholesterol lowering does not affect these

      13       non-coronary events, as they wouldn't have been

      14       expected to, gastritis and so on, that this

      15       could have drowned out a lot of the signal of

      16       unstable angina reduction.

      17              Q.     So we've been talking about the

      18       indications that Praluent received.                 Let's talk

      19       now about the indications Sanofi asked the FDA

      20       for.        Are you aware of those?

      21              A.     I've read them, yes.

      22              Q.     What indications, showing PTX 7368, did

      23       Sanofi seek relating solely to the prevention

      24       of death?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 21 of 153 PageID #: 102019
                                                                                21


       1             A.   They asked, as you can see in the

       2       second bullet point highlighted in yellow, they

       3       asked for a reduction in the risk of all-cause

       4       mortality in patients with established

       5       cardiovascular disease.            The third bullet

       6       point, they asked for a reduction in the risk

       7       of coronary heart death and cardiovascular

       8       mortality in patients whose LDL cholesterol was

       9       above a certain cut point, 100 milligrams per

      10       deciliter.

      11             Q.   Just so the record is clear, reading

      12       it, it's coronary heart disease death, not just

      13       coronary heart disease?

      14             A.   Oh, you're right.

      15             Q.   Did the FDA approve either of these?

      16             A.   No.

      17             Q.   Under their current labels, is either

      18       Praluent or Repatha approved to prevent any

      19       form of death?

      20             A.   No, as we saw previously.

      21             Q.   Does any of the mortality data that

      22       Odyssey generated occur anywhere in the

      23       current, updated Praluent label?

      24             A.   It does.       It appears in the rest of the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 22 of 153 PageID #: 102020
                                                                                22


       1       package insert, in table 2, which I believe is

       2       on page 12 of the package insert where here

       3       highlighted is the mortality endpoint with the

       4       disclaimer that this is not statistically

       5       significant because of the prespecified method

       6       to control for a statistical type of error.

       7             Q.   Based on your review of some very

       8       recently produced correspondence between Sanofi

       9       and the FDA, do you know how that bold

      10       parenthetical disclaimer came to appear?

      11             A.   I can only go by the documentation that

      12       I've read which is a summary provided by Sanofi

      13       after -- I presume after their meeting, where

      14       there was some concern.            And here in yellow is

      15       highlighted the concern regarding the all-cause

      16       mortality data, and that the FDA said that,

      17       they report here that the concern that the

      18       all-cause mortality data as shown in the data

      19       may imply a superiority claim when statistical

      20       significance was not demonstrated.

      21             Q.   What is a superiority claim, as you

      22       understand that term?

      23             A.   To me that would indicate that one drug

      24       was superior or better than the other drug.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 23 of 153 PageID #: 102021
                                                                                23


       1             Q.   Do you understand Dr. Eckel to be

       2       making a superiority claim in this case?

       3             A.   I do.

       4             Q.   What as set forth in Plaintiff's

       5       Exhibit 10055 is the FDA's general position

       6       regarding superiority claims?

       7             A.   The FDA has had a long-standing correct

       8       approach to this, because otherwise there would

       9       be claims that aren't across the same patient

      10       population in the same trials, and there they

      11       require if you want a superiority claim, that

      12       you need to conduct a trial where you take both

      13       drugs and you do a head-to-head comparison in

      14       the same patient population with the same

      15       endpoints in a blinded matter so that you can

      16       demonstrate that identically head-to-head one

      17       drug is superior to the other drug.

      18             Q.   Has such a trial ever been performed

      19       with Praluent and Repatha?

      20             A.   Never.

      21             Q.   Are you aware that in April, Sanofi and

      22       the FDA also communicated with each other

      23       concerning the FDA's proposed inclusion of a

      24       limitation of use in the label?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 24 of 153 PageID #: 102022
                                                                                24


       1             A.   I am.

       2             Q.   Tell us about that.

       3             A.   Sanofi introduced a new dose about a

       4       year ago to treat patients once a month instead

       5       of every two weeks, and that dose was a 300

       6       milligram dose.         In addition to their current

       7       75 and 150 milligram dose every two weeks, this

       8       was a monthly dose.          And in discussions that

       9       appear from what I can see here is that the FDA

      10       wanted the disclaimer that this drug or this

      11       dose had not been studied in the outcomes

      12       trial, and therefore, it has a disclaimer which

      13       says has not been studied in a cardiovascular

      14       outcomes trial.

      15             Q.   How, as reflected in PTX 10150, did

      16       Sanofi respond?

      17             A.   Sanofi responded with outlining that

      18       after reviewing a large number of prior LDL

      19       lowering trials with statins, and in addition

      20       to both Fourier and Odyssey, that their

      21       conclusion was that drugs that produced similar

      22       effects on LDL cholesterol will have similar

      23       effects on cardiovascular risk.               And I agree

      24       with that statement.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 25 of 153 PageID #: 102023
                                                                                25


       1             Q.   Dr. Stein, do Repatha and Praluent have

       2       lowering effect on LDL cholesterol?

       3             A.   Absolutely.        At equivalent doses, they

       4       lower cholesterol identically, roughly 60

       5       percent.

       6             Q.   Do Repatha and Praluent differ in their

       7       ability to block binding of PCSK9 to their sole

       8       common -- excuse me, block binding of their

       9       sole common target PCSK9 to the LDL receptor's

      10       so-called sweet spot?

      11             A.   No, they bind very similarly to PCSK9

      12       and inhibit PCSK9 to the same extent and for

      13       the same duration when given in equivalent

      14       doses at equivalent frequencies.

      15             Q.   Do they differ meaningfully in their

      16       ability to reduce any measurable

      17       pharmacological parameter?

      18             A.   No study has shown any difference in

      19       their ability to lower cholesterol, LDL good

      20       cholesterol, or any other biomarker in any of

      21       the trials.

      22             Q.   So applying the principle that Sanofi

      23       states here, that drugs that produce similar

      24       effects on LDL cholesterol have similar effects

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 26 of 153 PageID #: 102024
                                                                                26


       1       on cardiovascular risk, would you expect

       2       Praluent and Repatha to differ in their ability

       3       to reduce any cardiovascular outcome, be it

       4       cardiovascular death, all-cause death, or

       5       unstable angina?

       6             A.   No.

       7             Q.   So in sum, has anything you've learned

       8       since submitting your reply declaration in mid

       9       April, including the subsequent release of

      10       Praluent's updated label, caused you to change

      11       any of your opinions you've expressed in your

      12       two declarations?

      13             A.   No, I think they've supported and

      14       reinforced my conclusions.

      15                           MR. GREENWALD:         Thank you.

      16                           THE COURT:        Cross?

      17                           MR. WOLF:       Thank you, your Honor.

      18       Your Honor, may we approach with the

      19       depositions and the exhibit binder?

      20                           THE COURT:        Sure.

      21

      22

      23                                     - - -

      24                           CROSS-EXAMINATION

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 27 of 153 PageID #: 102025
                                                                                27


       1       BY MR. WOLF:

       2             Q.   Dr. Stein, we will try to use the

       3       screen and not the binder, but just in case.

       4             A.   Okay.

       5             Q.   Good afternoon, Dr. Stein.

       6             A.   Good afternoon.

       7             Q.   We have not met.          My name is Matt Wolf;

       8       I'm an attorney for the defendants in this

       9       case.

      10                           I want to begin by getting a

      11       sense of how you fit into the competitive

      12       milieu here.       You are named as a co-inventor on

      13       certain patent applications assigned to Amgen

      14       related to the very technology in this case,

      15       right?

      16             A.   Co-inventor in the homozygote

      17       population.

      18             Q.   So that's a yes?

      19             A.   Yes.

      20             Q.   And you worked with Amgen employees on

      21       those inventions, right?

      22             A.   I did.

      23             Q.   And you also helped design certain of

      24       the clinical trials for Amgen's Repatha; is

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 28 of 153 PageID #: 102026
                                                                                28


       1       that right?

       2             A.   Just as I did for Regeneron and Sanofi.

       3             Q.   So that's a yes?

       4             A.   For both, yes.

       5             Q.   And you were part of other Amgen

       6       studies on Repatha, as well, correct?

       7             A.   Correct.

       8             Q.   Now, you are also the CEO and chief

       9       medical officer of a company called, is it

      10       L-I-B- or LIB Therapeutics?

      11             A.   LIB Therapeutics.

      12             Q.   And LIB Therapeutics is currently

      13       developing a compound called LIB 3; is that

      14       right?

      15             A.   No.

      16             Q.   What's it called?

      17             A.   LIB 003.

      18             Q.   LIB 003, I apologize for leaving out

      19       the zeros.

      20                           At your deposition last fall,

      21       your testimony kind of minimized the importance

      22       of this compound to your opinions in this case,

      23       didn't it?

      24             A.   No.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 29 of 153 PageID #: 102027
                                                                                29


       1             Q.   You don't remember suggesting that

       2       LIB 003 wasn't an alternative LDL-C lowering

       3       therapy, and that it was at an early phase?

       4             A.   I indicated clearly that it was a PCSK9

       5       or LDL lowering drug that was at a very early

       6       stage of development.

       7             Q.   LIB 003 is a PCSK9 inhibitor, right?

       8             A.   Correct.       It's not a monoclonal

       9       antibody.

      10             Q.   It's a competitor of monoclonal

      11       antibodies, right?

      12             A.   Still got many, many years to go to see

      13       if it survives even getting to getting

      14       approval.

      15             Q.   Just last week at the European

      16       Atherosclerosis Society, you personally

      17       presented a phase 2 study for LIB 003, a

      18       product that would be in direct competition

      19       with my client's product, right?

      20             A.   If it ever got to approval, but most

      21       drugs in phase 2 do not get to approval.

      22             Q.   But the reason you were at that meeting

      23       and the reason you were speaking to the

      24       community was because you hoped it would be

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 30 of 153 PageID #: 102028
                                                                                30


       1       approved, you hoped it would be a product,

       2       right?

       3             A.   No, I was presenting results from small

       4       initial dose-ranging phase 2 trial.

       5             Q.   But you engaged in back and forths

       6       about the potential pricing of LIB 003 compared

       7       to my client's product, right?

       8             A.   No.    Somebody asked me what the price

       9       was and I said I have no idea because I'm not

      10       developing the drug to any price at that time.

      11             Q.   Didn't you talk about costs of goods

      12       sold and comparative pricing and marketing?

      13       You don't recall talking to investors and other

      14       scientists about that?

      15             A.   I did not talk to any investors.

      16       During the question and answer after my

      17       presentation, as for everybody's presentation

      18       at that session, people asked me and I said I

      19       assume that it could be -- that cost of goods

      20       would be similar, and I have no idea what the

      21       pricing would be.          I'm not a business

      22       development person, I'm a clinical scientist

      23       developing an alternative therapy.

      24             Q.   Did you or did you not say that the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 31 of 153 PageID #: 102029
                                                                                31


       1       production of LIB 003 is, quote, probably going

       2       to be competitive or lower than a monoclonal

       3       antibody like my client's product that's

       4       seeking to be taken from the market in this

       5       proceeding?

       6             A.   Yes, that's what I believe it will be.

       7       I have no idea if it will be, but I believe

       8       that maybe.

       9             Q.   It would be to your advantage, your

      10       personal advantage as the CEO or -- let me get

      11       your title right -- as the, yeah, CEO and chief

      12       medical officer of LIB Therapeutics for my

      13       client's product to be taken from the market,

      14       wouldn't it?

      15             A.   No.

      16             Q.   Let's talk about the Odyssey trial.

      17       The results of the Odyssey trial were published

      18       in the New England Journal of Medicine, right?

      19             A.   Yes.

      20             Q.   And I'm sure his Honor doesn't quite

      21       have memorized the names of all these trials.

      22       The Odyssey trial was of my client's product,

      23       right?

      24             A.   Correct.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 32 of 153 PageID #: 102030
                                                                                32


       1             Q.   And it was a placebo study, Praluent

       2       versus a placebo, right?

       3             A.   On top of statins in patients with

       4       acute coronary syndromes, correct.

       5             Q.   Let's call up DTX 3200 and look at the

       6       top of the first page.            This is alirocumab,

       7       that's Praluent, right?

       8             A.   Yes.

       9             Q.   And cardiovascular outcomes after acute

      10       coronary syndrome.          This was the release of the

      11       Odyssey study to the public; is that fair?

      12             A.   No, it had previously been released

      13       approximately a year earlier in a scientific

      14       meeting.

      15             Q.   Fair enough.

      16             A.   This is the first publication of that

      17       data.

      18             Q.   I take your correction.             This was the

      19       blast, the public blast, the publication; blast

      20       is kind of a colloquial term.               This is when the

      21       world, not just those in that smaller

      22       community, found out about the Praluent Odyssey

      23       data; is that fair?

      24             A.   I believe that this would be -- I think

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 33 of 153 PageID #: 102031
                                                                                33


       1       that the world found out at the time that they

       2       presented it at a large, international meeting,

       3       and that this was when all of the finer details

       4       were published.

       5             Q.   Fair enough.        Let's get the date on the

       6       right-hand side, if we could scroll down a

       7       little bit, we see the date, November 7, 2018;

       8       is that right?

       9             A.   Correct.

      10             Q.   Let's go to table 2 where we have the

      11       study results.        We see death from any cause,

      12       the bullet just above other endpoints.                  Do you

      13       see that?

      14             A.   I do.

      15             Q.   And that's the results of the Odyssey

      16       study, and we see for alirocumab, my client's

      17       product, 334 people died; in the placebo arm,

      18       392 people died; then we see the hazard ratio

      19       of .85.     In simple terms, 15 percent fewer

      20       people died when taking my client's product

      21       than taking a placebo, right?

      22             A.   That's what the study showed.

      23             Q.   And specifically, if we were to look at

      24       the subgroup of patients with particularly bad

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 34 of 153 PageID #: 102032
                                                                                34


       1       LDL cholesterol, that of 100 milligrams per

       2       deciliter or more, there was, in fact, a 29

       3       percent reduction in mortality.               Do you recall

       4       that?

       5             A.   I do know the post-hoc, the subsequent

       6       subgroup analysis selected for patients who

       7       have the highest risk and who will have the

       8       most LDL reduction, not related to anything

       9       other than the LDL reduction, and those

      10       patients with higher LDL cholesterol are at

      11       higher risk and get more LDL reductions, and I

      12       would certainly anticipate that this study

      13       would show that.

      14             Q.   You have no reason to dispute -- I

      15       mean, I can pull out a document if you want,

      16       but it was about 30 percent, 29 percent to be

      17       exact?

      18             A.   Yeah, it's been known now for close to

      19       30 years that if you take patients with very

      20       high cholesterol levels and you lower their LDL

      21       cholesterol 60 percent and the LDL starts at

      22       150, you will get 60 percent of 150, you will

      23       get twice as much LDL reduction as you get in

      24       patients with LDLs of 75.             And that we know the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 35 of 153 PageID #: 102033
                                                                                35


       1       mathematical relationship over 200,000 patients

       2       that have developed, that for every 40 points

       3       in reduction in LDL cholesterol, you'll get

       4       roughly 20 to 22 percent reduction in

       5       cardiovascular events.            So it's not rocket

       6       science to know that if you lower LDL twice as

       7       much by selecting a group that has higher LDL

       8       than a group of lower, that you will get

       9       additional benefit.

      10             Q.   Dr. Stein, I appreciate that answer,

      11       but I am on the clock and we are very

      12       constrained, so if you can do your best to

      13       answer what I ask.

      14                           This may have been the dumbest

      15       question I have asked in court, but you don't

      16       dispute that mortality is an important

      17       consideration for patients and doctors, right?

      18             A.   I think in subgroup analysis, it

      19       depends on the validity of that mortality.                    I

      20       think transient mortality that we see,

      21       ultimately mortality, in addition, I think it's

      22       important, obviously depends on the age at

      23       which you die, and the events that you have.                      I

      24       believe that for many patients, a stroke is

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 36 of 153 PageID #: 102034
                                                                                36


       1       probably at a certain age as much of a

       2       consideration as mortality.              But mortality

       3       ultimately is our goal in keeping patients

       4       alive longer.

       5             Q.   I think I understand your answer.                 You

       6       would agree that doctors and patients care

       7       quite a bit if a drug is less likely to kill

       8       them than something else, right?

       9             A.   They would like to take a drug that

      10       saves them, not kills them.

      11             Q.   Right.      Now, let's turn to the 2017

      12       Fourier trial of Repatha.             This is DTX 4138.

      13       So we see a similar New England Journal of

      14       Medicine article, and this is dated May 4,

      15       2017, right?

      16             A.   Right.

      17             Q.   And this is the study releasing the

      18       plaintiffs in this case, their Repatha drug and

      19       the results of that study, correct?

      20             A.   In a totally different patient

      21       population, correct.

      22             Q.   Let's turn to table 2 of this study.

      23       And we see middle of the page, if we look at

      24       death from any cause, can you tell us how many

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 37 of 153 PageID #: 102035
                                                                                37


       1       people died in the Repatha arm of the study,

       2       death from any cause?

       3             A.   There was no significant

       4       difference between --

       5             Q.   Can you just tell me what the number

       6       is?

       7             A.   444 and 426.

       8             Q.   So more people died taking Repatha than

       9       taking a placebo; is that right?

      10             A.   There was no statistically significant

      11       difference.

      12                           THE COURT:       Doctor, this is a

      13       whole lot better if you just answer your

      14       questions.        I understand what he's doing.              You

      15       don't need to --

      16                           THE WITNESS:        Thank you, your

      17       Honor.     Yes.

      18       BY MR. WOLF:

      19             Q.   So more patients died on the Repatha

      20       arm of the study than the placebo as opposed to

      21       the Odyssey study where more people died on the

      22       placebo arm rather than Praluent, right?

      23             A.   Correct.

      24             Q.   In any event, you agree that the

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 38 of 153 PageID #: 102036
                                                                                38


       1       Fourier trial did not demonstrate a mortality

       2       benefit for Repatha, right?

       3             A.   Correct.

       4             Q.   And no study has demonstrated any

       5       mortality benefit for Repatha, right?

       6             A.   Correct.

       7             Q.   And you would agree in the Odyssey

       8       study of Praluent, there was a trend in

       9       reduction of death from cardiovascular causes,

      10       right?

      11             A.   I agree that there was a trend that

      12       didn't reach statistical significance.

      13             Q.   Now, that's opposed to Fourier where

      14       there was no trend on cardiovascular death,

      15       right?

      16             A.   Correct.

      17             Q.   And unlike in Odyssey, in Fourier, when

      18       you looked beyond the first year of the study,

      19       the trend of cardiovascular deaths in Repatha

      20       look even worse, right?

      21             A.   In these two different studies, what

      22       you're saying is published in the publications.

      23             Q.   So in other words, that delta we saw

      24       for Repatha where a few people more died on

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 39 of 153 PageID #: 102037
                                                                                39


       1       Repatha than on placebo, that actually gets

       2       worse over time for Repatha, right?

       3             A.   Well, those are post-hoc subgroup

       4       analyses, and they, as I say, different trials,

       5       and they will show different results as we've

       6       seen over the last 30 years of similar lipid

       7       lowering trials in the same drug even at the

       8       same dose in a different patient population.

       9             Q.   Now, Dr. Stein, you've mentioned a few

      10       times in the last few minutes that you didn't

      11       find the data statistically significant, and I

      12       believe in your declaration, you talked about

      13       the statistical hierarchy, right?

      14             A.   Correct.

      15             Q.   In Fourier, stroke did not meet the

      16       statistical hierarchy, correct?

      17             A.   Correct.       Anything after the negative

      18       cardiovascular death did not reach the

      19       statistical hierarchy.

      20             Q.   And specifically, myocardial infarction

      21       did not meet the statistical hierarchy,

      22       correct?

      23             A.   Correct.       It was part of the primary

      24       endpoint which reached statistical

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 40 of 153 PageID #: 102038
                                                                                40


       1       significance, but individually, in a secondary

       2       analysis on each individual component, because

       3       it falls under the first negative statistical

       4       value, now people have stopped and are cutting

       5       off, and anything after that is merely

       6       hypothesis generating or something that remains

       7       to be proven, but is not proven.

       8             Q.   So I hear you, but despite the fact

       9       that myocardial infarction and stroke did not

      10       meet the statistical hierarchy in the Fourier

      11       study, you personally authored and published

      12       articles discussing those very same results,

      13       right?

      14             A.   I did, and I indicated in my deposition

      15       that I should have not included that or I

      16       should have indicated that they were nominal or

      17       hypothesis generating.

      18             Q.   And that's important, because in your

      19       article where you talk about myocardial

      20       infarction and stroke with regard to Repatha

      21       and the Fourier study, you didn't even mention

      22       that they failed the statistical hierarchy,

      23       right?     You just talked about the results.

      24             A.   It was a review article, and I admitted

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 41 of 153 PageID #: 102039
                                                                                41


       1       that that was an admission that should not have

       2       been there.

       3             Q.   But you published them anyway?

       4             A.   I picked that up after I published it.

       5             Q.   Now, a product's label is approved by

       6       the FDA, right?

       7             A.   Agreed.

       8             Q.   And it outlines instructions for

       9       physicians on how the drug should be used, the

      10       appropriate patient population, dosing,

      11       results, et cetera, right?

      12             A.   Correct.

      13             Q.   Now, during your direct testimony, you

      14       compared the indications of Repatha and

      15       Praluent labels, right?

      16             A.   I did.

      17             Q.   At the injunction hearing in 2016, you

      18       also compared the Repatha and Praluent labels.

      19       Do you recall that?

      20             A.   I do.

      21             Q.   But in the 2016 hearing, you didn't

      22       just talk about indications, you also talked

      23       about clinical studies, right?

      24             A.   I believe so.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 42 of 153 PageID #: 102040
                                                                                42


       1             Q.   Maybe it will refresh your

       2       recollection.        Can we just call up -- we've

       3       compiled a few of your slides from the 2016

       4       hearing.      You didn't just show the Court in

       5       that hearing the indications, but you also

       6       talked about dosage and you showed clinical

       7       results, right?

       8             A.   Correct.

       9             Q.   But you didn't show the clinical

      10       studies section of the label today in your

      11       direct, did you?

      12             A.   No.

      13             Q.   And you would agree that the clinical

      14       studies section of a label is very important,

      15       right?

      16             A.   I mean, for clinicians, if they read

      17       it, the 12, 15 pages that follow the

      18       indications, which in my experience is very

      19       seldom done, it provides you a background and a

      20       summary of selected clinical studies that the

      21       sponsor will negotiate to have included with

      22       the FDA to provide some supportive, additional

      23       information should physicians want to read it.

      24             Q.   The clinical studies section of

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 43 of 153 PageID #: 102041
                                                                                43


       1       labeling discusses those clinical studies that

       2       facilitate an understanding of how to use the

       3       drug safely and effectively, right?

       4             A.   To an extent, yes.

       5             Q.   Well, in fact, it must do that

       6       according to the FDA, right?

       7             A.   Correct.

       8             Q.   You're not here to suggest to the court

       9       that the clinical sections of FDA labels are

      10       somehow unimportant or not significant to what

      11       doctors think about a product, are you?

      12             A.   No, I think that what is included in

      13       there is what the FDA and the sponsor believes

      14       is important for clinicians who want to learn

      15       more about the drug, its use, and background.

      16             Q.   So let's turn to DTX 4449.              This is the

      17       label approved just recently for Praluent; is

      18       that right?

      19             A.   Correct.

      20                           MR. WOLF:       And your Honor, I

      21       believe parts of this were shown but I don't

      22       believe the whole document was admitted, so we

      23       would move 4449.

      24                           THE COURT:       Sure.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 44 of 153 PageID #: 102042
                                                                                44


       1       BY MR. WOLF:

       2             Q.   If we turn to 4449.4, if we can look in

       3       the lower left-hand box.            We see there at the

       4       bottom all-cause mortality, right?

       5             A.   Yes, we've shown this previously.

       6             Q.   And you would agree -- we can take that

       7       down -- that the all-cause mortality data that

       8       we looked at in the New England Journal of

       9       Medicine article was allowed and approved by

      10       the FDA to appear in my client's label, right?

      11             A.   With a disclaimer that it was not

      12       statistically significant.

      13             Q.   And that data appears in its European

      14       drug label, correct?

      15             A.   I believe so.

      16             Q.   And it appears in articles in the

      17       American Journal of Cardiology, right?

      18       American College of Cardiology, right?

      19             A.   Correct.

      20             Q.   And in the publication call

      21       Circulation, right?

      22             A.   I believe so.

      23             Q.   And you would agree with me that the

      24       New England Journal of Medicine, the Journal of

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 45 of 153 PageID #: 102043
                                                                                45


       1       the American College of Cardiology, and

       2       Circulation are three highly regarded peer

       3       review journals, right?

       4             A.   They are.

       5             Q.   And the mortality data we just looked

       6       at has been published in all of those places,

       7       right?

       8             A.   All with the similar disclaimer that

       9       these are not statistically significant because

      10       of other potential reasons.

      11             Q.   What you call the trends today, but not

      12       yet a trend that arises to specific statistical

      13       significance.

      14                           MR. GREENWALD:         Objection.

      15                           THE WITNESS:        That was a trend in

      16       cardiovascular death, not in all-cause

      17       mortality.

      18       BY MR. WOLF:

      19             Q.   Cardiovascular deaths are really

      20       important, right?          That's primarily what we're

      21       treating with these drugs, isn't it?

      22             A.   So that is a trend, that's not what

      23       you've just shown me or commented on repeatedly

      24       as being published in numerous journals.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 46 of 153 PageID #: 102044
                                                                                46


       1             Q.   The studies also showed a 12 percent

       2       reduction in deaths caused by cardiovascular

       3       events, right?

       4             A.   That was not statistically significant

       5       or did not even approach statistical

       6       significance.

       7             Q.   I understand that, but you were

       8       quibbling with me about 15 versus 12.                  I want

       9       for the record you agree that my client's

      10       Odyssey study show, just focusing now on

      11       cardiovascular not all causes, a 12 percent

      12       improvement in cardiovascular mortality, right?

      13             A.   It showed a non-statistical trend that

      14       you are interpreting as a 12 percent reduction

      15       because it had a ratio of .88.               But the

      16       confidence limits are much wider than that,

      17       which if you look at the 95 percent confidence

      18       limits, in other words, how confident are we

      19       around your statement, that could go to an

      20       increase I believe of 12 or 11 percent or down

      21       to as low as somewhere around 8 something

      22       percent.

      23             Q.   Let's move to unstable angina.

      24       According to its FDA label, Praluent is

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 47 of 153 PageID #: 102045
                                                                                47


       1       indicated to reduce the risk of myocardial

       2       infarction, stroke, and unstable angina, right?

       3             A.   Correct.

       4             Q.   Repatha is not indicated to reduce the

       5       risk of unstable angina, right?

       6             A.   It is not in the label to reduce the

       7       risk, it is in the -- so that is not an

       8       indication to treat patients with unstable

       9       angina, it is all the same for patients with

      10       established cardiovascular disease to reduce

      11       the risk of the symptom or the complication of

      12       unstable angina.

      13             Q.   I understand that's your reasoning.

      14       But I just want to know as a factual matter, my

      15       client's product is indicated for unstable

      16       angina, plaintiff's are not, right?

      17             A.   No.    It's indicated to reduce the risk

      18       of unstable angina.          It is not indicated for

      19       the treatment of unstable angina.                The

      20       indications of patients with established

      21       cardiovascular disease, and that's a

      22       misinterpretation, incorrect interpretation of

      23       what the indications are.

      24             Q.   The Fourier study didn't show material

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 48 of 153 PageID #: 102046
                                                                                48


       1       improvement in unstable angina with the use of

       2       Repatha, correct?

       3             A.   Correct.

       4             Q.   You spent, I think I counted, I may be

       5       off one or two, 14 slides suggesting there was

       6       no distinction between the FDA approved

       7       indications on the Praluent and Repatha labels,

       8       but just so we're clear, in Fourier, there were

       9       separate endpoints for myocardial infarction

      10       and unstable angina, correct?

      11             A.   Correct.

      12             Q.   And Repatha reduced myocardial

      13       infarction but not unstable angina in Fourier,

      14       correct?

      15             A.   Correct, in totally different patient

      16       populations, as we discussed before, and as the

      17       FDA clearly states that doing cross-trial

      18       comparisons in different patient populations

      19       without head-to-head comparisons of the same

      20       drugs does not imply superiority of one versus

      21       the other.

      22             Q.   But you'll agree with me, Doctor, won't

      23       you, that in Fourier, the same criteria was

      24       used to compare Repatha and the placebo

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 49 of 153 PageID #: 102047
                                                                                49


       1       populations, right?

       2             A.   Same criteria for what?

       3             Q.   Unstable angina, the adjudication of

       4       unstable angina.         Repatha versus placebo was

       5       the same criteria?

       6             A.   No, I think we went over that in great

       7       detail, that there were substantial differences

       8       in the criteria for classifying unstable angina

       9       in the one trial versus unstable angina in the

      10       other.

      11             Q.   I understand.         Listen to my question

      12       carefully and I'll try to rephrase it carefully

      13       because I may have misstated it.

      14                           Staying within the world of

      15       Fourier, when we're comparing the angina

      16       results for Repatha to the placebo arm, the

      17       same criteria, the same definitions were used

      18       there, Repatha versus placebo, right?

      19             A.   Each study had its own clearly defined

      20       criteria for unstable angina, and those same

      21       criteria were used for comparing the placebo

      22       group to the active group, which I think is

      23       what you're trying to get at.

      24             Q.   Yes.     Internally consistent criteria

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 50 of 153 PageID #: 102048
                                                                                50


       1       within each study?

       2             A.   Correct.

       3             Q.   And using internally consistent

       4       criteria, Repatha failed to show improvement

       5       vis-à-vis angina; Praluent did show improvement

       6       vis-à-vis angina, correct?

       7             A.   Unstable angina.

       8             Q.   Yes.     Correct?

       9             A.   Correct, and I think I've covered that

      10       in some detail.

      11             Q.   If I go to my doctor and my only

      12       symptom is unstable angina, my doctor adheres

      13       to label, he will prescribe Praluent, not

      14       Repatha, correct?

      15             A.   No.    You're misinterpreting the label,

      16       once again.       It is not being -- the indication

      17       is not for treatment of unstable angina, it's

      18       for reducing the risk of unstable angina in

      19       patients with established coronary disease.

      20       And if you come to see me with established

      21       coronary disease, I'm not treating for the 0.6

      22       percent of the chance of unstable angina, I'm

      23       treating your underlying disease in the

      24       anticipation that if I treat the underlying

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 51 of 153 PageID #: 102049
                                                                                51


       1       disease, I will reduce all causes, all

       2       subsequent complications of the underlying

       3       atherosclerotic plaque.            And, in fact, unstable

       4       angina would be one that I would expect even

       5       though it is the -- not to minimize that

       6       unstable angina is not a serious condition, but

       7       it is the rarest as you can see of all of those

       8       complications, and, in fact, probably the least

       9       serious, because having a heart attack or a

      10       stroke which constitute the majority of those

      11       outcomes are going to be prevented.                 Nobody

      12       treats and says I'm going to treat this patient

      13       for unstable angina, and in fact, if you

      14       look --

      15             Q.   Doctor --

      16             A.   Can I finish?

      17                           THE COURT:       Go ahead.

      18                           THE WITNESS:        So if you have a

      19       look at Odyssey, so the entry criteria were

      20       acute coronary syndrome, 15 percent of the

      21       patients who entered into the Odyssey trial

      22       entered because they had unstable angina.                    If

      23       you look at the outcome of Odyssey, it was 4

      24       percent, roughly, of all of the cardiovascular

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 52 of 153 PageID #: 102050
                                                                                52


       1       events that occurred in Odyssey were unstable

       2       angina.     So the patients who entered for

       3       unstable angina were at greater risk for having

       4       a heart attack or revascularization or stroke.

       5       BY MR. WOLF:

       6             Q.   Despite all of that supposition,

       7       despite all of those syllogisms, you agree with

       8       me that in Fourier, Repatha was no better than

       9       a placebo when dealing with unstable angina,

      10       right?

      11             A.   Correct.

      12             Q.   Within the clinical trials of Repatha

      13       and Praluent, when we say Repatha lowers LDL-C

      14       60 percent, that's an average, right?

      15             A.   Yeah, when we talk about that, it's an

      16       average, the same as we would for Praluent.

      17             Q.   Right.      There's individual variability,

      18       right?

      19             A.   Correct, as is in everything.

      20             Q.   And within Fourier, 53 patients

      21       receiving Repatha had no apparent reduction in

      22       LDL cholesterol whatsoever, right?

      23             A.   Correct.

      24             Q.   So all patients don't respond to

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 53 of 153 PageID #: 102051
                                                                                53


       1       Repatha in the same way, right?

       2              A.   No.

       3              Q.   You agree with me?

       4              A.   No, I don't.       Because there are many

       5       reasons that these patients who are all in the

       6       trial, out of 27,000 patients and 13,000 taking

       7       Repatha, they were all being treated with

       8       statins.      And an effective dose of statin, the

       9       one that we recommend for people, what we call

      10       high-intensity statins, lower LDL cholesterol

      11       roughly 50 percent; in fact, greater than 50

      12       percent.      When you add a PCSK9 inhibitor, you

      13       get an additional 60 percent reduction.

      14                           Out of those patients who, I

      15       don't recall how many, but 50 patients out of

      16       13,000 who received the drug who had no

      17       reduction could quite easily and more than

      18       likely stopped their statin.              And if you stop

      19       your statin and you were having 50 percent

      20       reduction, the drug that lowered you another 50

      21       percent now appears to be totally non- --

      22              Q.   So Doctor, is it your testimony that

      23       every individual reacts to Repatha in the same

      24       way?

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 54 of 153 PageID #: 102052
                                                                                54


       1             A.   No.     There's a variability in their

       2       response, but I've yet to see any patient where

       3       either Repatha or Praluent when the drug is

       4       given and everything underlying that, the

       5       baseline is stable, that there has been no

       6       response to the drug.

       7             Q.   When an adverse -- you know what an

       8       adverse event report is, Doctor?

       9             A.   I do.

      10             Q.   You've seen the adverse event reports

      11       in this case?

      12             A.   I have.

      13             Q.   And Dr. Eckel has analyzed them; is

      14       that right?

      15             A.   I don't think Dr. Eckel has analyzed

      16       the hundreds of thousands of adverse reports

      17       that have come through personally.

      18             Q.   You agree there are adverse event

      19       reports in this record that show that some

      20       patients didn't respond to Repatha but did

      21       respond to Praluent, right?

      22                           MR. GREENWALD:         Your Honor, just

      23       for the record we'd like to lodge our objection

      24       as stated in the memo this morning.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 55 of 153 PageID #: 102053
                                                                                55


       1                           THE COURT:       Okay, it's lodged.

       2       BY MR. WOLF:

       3             Q.   You agree that there are patients that

       4       have responded to Praluent that didn't respond

       5       to Repatha, right?

       6             A.   I would agree that there are reports,

       7       adverse event reports, that are poorly

       8       documented that indicate that there are

       9       patients who responded to Repatha who didn't

      10       respond to Praluent, and those who responded to

      11       Praluent that didn't respond to Repatha.                   And

      12       then when the most compelling of those reports

      13       have been evaluated and we have been able to

      14       actually get medical records and see the

      15       transcripts or what was actually being done,

      16       none of those hold water.

      17             Q.   You just reject them all out of hand?

      18             A.   No, the data is there.            There's clear

      19       data from at least three or four of the people

      20       who were actually, who has presented at a

      21       national meeting on the lack of response who

      22       failed, failed in a national meeting to

      23       disclose a response on Repatha that was

      24       actually better.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 56 of 153 PageID #: 102054
                                                                                56


       1             Q.   I'm sorry --

       2                           THE COURT:       Is this Dr. Doyle

       3       you're speaking of?

       4                           THE WITNESS:        Yes.

       5                           MR. WOLF:       And we'll hear from

       6       him, your Honor.

       7       BY MR. WOLF:

       8             Q.   Dr. Stein, you would at least agree

       9       with me there are about 40 cases just in this

      10       record of patients who experienced side effects

      11       of tolerability issues on Repatha but not on

      12       Praluent, right?

      13             A.   Well, again, I don't see any data where

      14       those patients were treated in a blinded manner

      15       where one patient was given and then equally

      16       followed up, well-documented.               So they are, to

      17       me, they are anecdotal reports which is to a

      18       great extent what we see in nearly all the

      19       adverse event reporting, there are very brief

      20       documents, a few lines, and often with very

      21       little data, if any, that one could actually

      22       make a good, solid judgment.

      23             Q.   Doctor, at what point do anecdotes and

      24       trends become sufficiently of concern to you

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 57 of 153 PageID #: 102055
                                                                                57


       1       that you as a doctor take note?

       2             A.    When I see them scientifically

       3       evaluated, when I see the actual underlying

       4       data.      Because I believe a doctor's experience,

       5       I see that in my patient referrals, when I have

       6       patients who are referred who don't respond to

       7       a statin, and I just question them and they

       8       weren't taking the statin.             I see patients who

       9       have side effects, and when you go through

      10       it -- I've had patients who have had shoulder

      11       surgery because they used to have problems with

      12       statins, and two years later, they say, this

      13       wasn't related to the statin.

      14             Q.    Is it your testimony that this Court

      15       should disregard trends and anecdotes until

      16       there's a double blind study?

      17             A.    I think until there's documented

      18       evidence that any report has got valid data

      19       that one has checked the medical records, that

      20       one has looked in carefully to see whether that

      21       was specifically related.             In some of the

      22       others, the ones that have been investigated

      23       intensely, which I assume were the best

      24       documented that could be found, the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 58 of 153 PageID #: 102056
                                                                                58


       1       non-response to Repatha was an anecdotal

       2       referral from the patient.             The physician who

       3       then filed that report had never treated the

       4       patient with Repatha, did not have

       5       documentation from prior records that the

       6       patient received Repatha, and found that

       7       Praluent didn't reduce the LDL cholesterol in

       8       that patient, and termed her patient as a hypo-

       9       responder, meaning no response.

      10              Q.     Maybe I'm not going to get a line from

      11       you.        But you would agree with me at least that

      12       the Court can rely on the data, the studies,

      13       the trends from the New England Journal of

      14       Medicine, right?         That's something the Court

      15       can rely on in making its decisions; don't you

      16       agree with me?

      17              A.     In terms of adverse event reporting?

      18              Q.     In terms of mortality, for example.

      19              A.     I think the Court can rely on that

      20       particular subset with that particular drug

      21       that those are the results of that.                 I would

      22       take dispute with the non-cardiovascular

      23       mortality, which is what is the only way of

      24       getting to the total mortality reduction where

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 59 of 153 PageID #: 102057
                                                                                59


       1       you have a drug that lowers LDL cholesterol in

       2       patients who are there because they have a high

       3       risk of cardiovascular disease, and you'll end

       4       up with twice as much benefit from non-heart

       5       disease, death, for all causes, the wonder

       6       drug, that is a completely out of line with 30

       7       years of previous science and clinical trials.

       8             Q.   Dr. Stein, last topic.            You're aware

       9       that Repatha is not as flexible in dosing as

      10       that permitted for Praluent?

      11             A.   I'm not sure what you mean by flexible.

      12       I believe that it's not as effective in its

      13       dosing.

      14             Q.   You are aware --

      15             A.   -- as the dosing of Repatha or the 150

      16       milligram dose of Praluent.

      17             Q.   You're aware that Praluent is permitted

      18       to be given in lower -- it has a higher dose

      19       and a 75 milligram dose, correct?

      20             A.   Correct, these are doses that work

      21       roughly the same in terms of LDL cholesterol

      22       reduction at one week, but the effect of the 75

      23       milligram is worn off to a greater extent, in

      24       fact, 25 percent lower by the second week, and

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 60 of 153 PageID #: 102058
                                                                                60


       1       that's the difference in the two doses.

       2             Q.   It's your position that we can send

       3       cholesterol as low as we want to, that there's

       4       no risk of very low cholesterol, right?

       5             A.   No.

       6             Q.   That's not your position?

       7             A.   My position is that depending on the

       8       mechanism by which you reduce cholesterol, LDL

       9       cholesterol.       If we were to destroy production,

      10       for example, with certain drugs that we do of

      11       entire cholesterol production and prevent them

      12       from being transported through the bloodstream,

      13       and when we transport it through the

      14       bloodstream, it has no other role --

      15             Q.   Can I just stop you, Dr. Stein?                I just

      16       want a simple answer.           You would agree with me

      17       that the American College of Cardiology

      18       recommends the option to deintensify the

      19       reduction of cholesterol with cholesterol

      20       lowering drugs, right?

      21             A.   No, in the previous guidelines, it said

      22       that -- these were statin related guidelines or

      23       statin, not PCSK9 related, and this was the

      24       last time we were in court, that if the LDL

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 61 of 153 PageID #: 102059
                                                                                61


       1       dropped below 40, that they should deintensify

       2       the statin, and the evidence they put in there

       3       was zero.

       4             Q.   Long-term safety of low levels of LDL-C

       5       remains unknown, right?

       6             A.   We do know --

       7             Q.   Yes or no?

       8             A.   We do -- no, that's not true.

       9             Q.   Can we pull up Exhibit --

      10             A.   We know that the long-term levels of

      11       very low LDL cholesterol results in additional

      12       cardiovascular benefit.            So what we're doing by

      13       denying patients getting low LDL cholesterols

      14       by a safe and effective method which increases

      15       delivery of cholesterol to cells but reduces it

      16       in the bloodstream by enhancing clearance of

      17       bad cholesterol and getting that cholesterol

      18       delivered.

      19             Q.   Are you familiar with Exhibit 3578,

      20       Guidelines on Management of Blood Cholesterol?

      21             A.   I am.

      22             Q.   And you're aware that it says,

      23       "Long-term safety of such low levels of LDL-C

      24       remains unknown," correct?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 62 of 153 PageID #: 102060
                                                                                62


       1             A.   It says that.         It also says that below

       2       25, you should have a discussion with your

       3       patient.

       4             Q.   Right.

       5             A.   It doesn't say that you should now back

       6       titrate or increase cholesterol or reduce your

       7       benefit.      There's no back titration, so I think

       8       you were wrong in saying that there was.

       9             Q.   How many different dose levels did you

      10       have in your phase 2 trials you just announced

      11       last week?

      12             A.   Three.

      13                           MR. WOLF:       No further questions.

      14                           THE COURT:       Mr. Greenwald, before

      15       you ask any questions.

      16                           So on the question of low levels

      17       of LDL cholesterol and some talk about the

      18       effects are unknown, has there been any what

      19       you would consider scientific evidence to

      20       suggest that below a certain level, it's

      21       harmful to patients?

      22                           THE WITNESS:        No, your Honor.

      23       That's a very good question, and it's a

      24       question I'm facing 40 years and we've gone

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 63 of 153 PageID #: 102061
                                                                                63


       1       from LDL cholesterols and down, every time

       2       we've gone lower and lower, there have been

       3       people who have basically raised the specter

       4       that they're going to cause harm.                Now, if one

       5       understands the role of LDL in the bloodstream

       6       is to transport cholesterol through the

       7       bloodstream, I made the analogy in the last one

       8       being like a super tank transporting oil from

       9       site of production, say the Middle East, and

      10       delivering it to the rest of the world.

      11                           So the only role of that super

      12       tank is to go through the ocean, and the only

      13       effect that it can have is it if it doesn't get

      14       cleared in that properly, it will now cause

      15       damage along the way, environmental damage.

      16       And LDL cholesterol is causative in causing

      17       atherosclerotic disease.            For all of the drugs

      18       that we've been shown to be safe and effective

      19       in reducing heart disease, which include

      20       statins, even though they work by different

      21       mechanisms, even old drugs, all result in up

      22       regulation of clearance of LDL cholesterol, and

      23       PCSK9s are by far the most effective and were

      24       actually found, there are patients who inherit

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 64 of 153 PageID #: 102062
                                                                                64


       1       no PCSK9 whose LDLs run at 15 life-long.                   And

       2       they are good examples of college education, of

       3       no infertility, two children, there's a

       4       well-known patient with this who is a fitness

       5       instructor.       So long-term, there's no

       6       reduction.       And in fact, with patients with a

       7       half a gene defect in PCSK9 who are found to

       8       have an 80 percent lifelong reduction in

       9       cardiovascular risk.           That was one of the key

      10       publications that led us to develop these

      11       treatments.

      12                           So by enhancing the clearance, we

      13       are not decreasing the production of

      14       cholesterol and we're not preventing it from

      15       getting to cells, we've only made our ability

      16       to clear it.       It would be like building new

      17       ports and getting super tankers clear so that

      18       they spend little time in the ocean where they

      19       could cause damage.

      20                           Now, in the very low LDL

      21       cholesterol patients, and the studies

      22       especially in the Fourier study where they did

      23       a post hoc analysis, but they looked at on-

      24       treatment LDL cholesterol and risk of heart

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 65 of 153 PageID #: 102063
                                                                                65


       1       disease, and that was a straight line continuum

       2       all the way down to the lowest LDL cholesterol

       3       we could measure.

       4                           So we do know that if you stopped

       5       a patient at 25 instead of getting say to 10,

       6       and we know that there's going to be harm

       7       because that patient will now be exposed to

       8       greater risk.        So based on all of the evidence

       9       that I know today, and I have no idea of what

      10       theoretical side effects because nobody has

      11       ever been able to state what these potential

      12       theoretical side effects may be in very low

      13       patients, I know that those patients who are at

      14       very high risk for heart disease will actually

      15       be harmed if I was now to back titrate and let

      16       their LDL cholesterol levels go up another 20

      17       points, because that would be equivalent to

      18       another 12 percent increase in risk of heart

      19       disease over the next two, three years.

      20                           So I would rather treat my

      21       patients based on the solid evidence that we

      22       have that lower is better rather than say,

      23       well, in 50, I'm not going to do that, but in

      24       15 years if you're alive and haven't had

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 66 of 153 PageID #: 102064
                                                                                66


       1       multiple heart attacks again, there may be some

       2       unknown risk.

       3                           THE COURT:       All right.       I have

       4       another question, which is do you know why in

       5       both the Fourier and the Odyssey studies, if

       6       you look at them, there was, at some secondary

       7       endpoint, there was unstable angina, right?

       8                           THE WITNESS:        Correct.

       9                           THE COURT:       Why was that an

      10       endpoint that the designers of the study wanted

      11       to measure?

      12                           THE WITNESS:        Why did they differ

      13       in their measurement or why did they want to

      14       measure it?

      15                           THE COURT:       I'm not asking you to

      16       compare the two studies with each other, but if

      17       you were doing the Fourier study, why would the

      18       designers want to measure the unstable angina

      19       as a secondary endpoint?

      20                           THE WITNESS:        Because it could be

      21       one of the complications of the atherosclerotic

      22       plaque.     If that plaque grows, you may develop

      23       stable angina, which you come in and you say

      24       every time I exercise I'm getting chest pain or

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 67 of 153 PageID #: 102065
                                                                                67


       1       getting short of breath.            You'll come in, and

       2       it's not a medical emergency, you'll do an

       3       angiogram and you'll be treated probably with

       4       an angioplasty or a stent.             Or if you've got

       5       multi-vessel disease, you might have bypass

       6       surgery.

       7                           So unstable angina is just one of

       8       the symptoms.        So you want to make sure, if

       9       you're reducing that plaque, that you're

      10       preventing all the complications.                And

      11       depending on what that study is, more bypass

      12       surgery in one study, more difference in

      13       angioplasty, at least in unstable angina in the

      14       other, difference in myocardial infarction and

      15       heart attacks, difference in revascularization.

      16                           THE COURT:       So is it the case

      17       that having the studies show that you can

      18       reduce unstable angina has value independent of

      19       the rest of the study?

      20                           THE WITNESS:        No, it's part of

      21       that conglomerate.          As you can see, the

      22       approval is for what we define as MACE, any

      23       major adverse coronary event.               That includes --

      24       we now include stroke in that, as well, even

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 68 of 153 PageID #: 102066
                                                                                68


       1       though it's not in the coronary artery,

       2       obviously, but 30 years ago when we started, we

       3       didn't believe there was any relationship

       4       between LDL cholesterol and stroke, but the

       5       first big statin study showed a reduction, even

       6       though --

       7                           THE COURT:        No need to go in

       8       that.

       9                           THE WITNESS:        So stroke is now

      10       included as one of those endpoints, and it's a

      11       very important endpoint for patients.                  So the

      12       LDL reductions reduce stroke, bypass surgery,

      13       heart attacks, unstable angina, stable angina,

      14       coronary revascularization.              Those are all

      15       potential complications of the same underlying

      16       process, which is what our target of therapy

      17       is, to lower LDL cholesterol.

      18                           THE COURT:        Thank you.      Sorry,

      19       Mr. Greenwald.        Go ahead.

      20                           MR. GREENWALD:         No, don't

      21       apologize.

      22                                     - - -

      23                          REDIRECT EXAMINATION

      24       BY MR. GREENWALD:

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 69 of 153 PageID #: 102067
                                                                                69


       1             Q.   In the course of responding to Judge

       2       Andrews' question, you referred to a graph.

       3       I'd like to put that up so the Court can see it

       4       and you can provide any additional explanation

       5       you think may be appropriate.               PTX 7175 and

       6       turn to figure 3B.          It's hard to read on the

       7       screen, the copy on the monitor, as well.                    But

       8       is it the graph to which you were alluding,

       9       Dr. Stein?

      10             A.   Correct.

      11             Q.   And what, just very briefly, what does

      12       it show?

      13             A.   This is a graph from the Fourier study

      14       which looked at the risk of heart disease or

      15       events, primary and secondary events in

      16       patients related to their own treatment, their

      17       LDL cholesterols, during the trial.                 What you

      18       can see here, we can expand that, push it up a

      19       little bit so we can see.             There you go.        Here,

      20       this is in millimoles, and to convert from

      21       millimoles, you multiply roughly by 40 to get

      22       to units that we use, which is milligrams per

      23       deciliter.       But this was in a European journal

      24       and it's millimoles.           So .5 millimole would be

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 70 of 153 PageID #: 102068
                                                                                70


       1       20, one millimole would be 40.

       2                           So you can see here there are

       3       160, and you go down to -- this is now down to

       4       roughly 10.       You can see that there's virtually

       5       a straight line, and the secondary endpoint,

       6       which was I think myocardial infarction,

       7       stroke, and cardiovascular death.                And that the

       8       straight line, there's a continuum that the

       9       lower your cholesterol was in this trial.

      10                           So we know that, for example, the

      11       difference between when we said 25 would be an

      12       LDL of say 47.5 here, that there's still

      13       additional benefit.          And we know from those

      14       trials that there was no safety issues in those

      15       patients, but they did have benefit.

      16                           So I, based on the evidence that

      17       I have, I would want my patients to get that

      18       additional benefit rather than telling him I'm

      19       not giving you that benefit just in case in ten

      20       year's time we identify something we know

      21       nothing about now.

      22             Q.   Thank you.       And I believe you also were

      23       asked by Mr. Wolf about that potential claimed

      24       value of the 75 milligram dosage form in

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 71 of 153 PageID #: 102069
                                                                                71


       1       protecting against future unknown risks of very

       2       low LDL, whatever those might be.                I'd like you

       3       to turn to what's in evidence as JTX 521, which

       4       is a now former label of Repatha, and I'd like

       5       you to turn to page 5 of 6 and ask you to see

       6       that there was, in the former label, a

       7       discussion under the heading Low LDL-C Levels.

       8       And do you see that the last sentence of

       9       paragraph reads, "Although adverse consequences

      10       of very low LDL cholesterol were not identified

      11       in these trials, the long-term effects of very

      12       low levels of LDL cholesterol induced by

      13       Repatha are unknown."           Do you see that?

      14             A.   I do.     That was in the previous label.

      15             Q.   What does the label say today?

      16             A.   That has been removed by the Food and

      17       Drug Administration.           It's no longer in the

      18       label.     So the FDA is comfortable.

      19             Q.   During Mr. Wolf's cross-examination, he

      20       alluded to the fact that the all-cause death

      21       data has been published in the New England

      22       Journal of Medicine.           I'd like to take you to

      23       Plaintiff's Exhibit 7336, and turn to page 2 to

      24       start.     Do you recognize page 2?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 72 of 153 PageID #: 102070
                                                                                72


       1             A.   I do.

       2             Q.   What is it briefly?

       3             A.   This is from Greg Schwartz, who is the

       4       first author, the primary author of the

       5       article, writing after the New England -- from

       6       the New England Journal to Greg Schwartz

       7       reporting the peer review of the original

       8       submission of the publication.

       9             Q.   Let's go to one of several of the

      10       comments the peer reviewers gave.                Let's turn

      11       to page 4, please, and the fourth full

      12       paragraph B.       Richie, could you blow that up

      13       and highlight it, please?             No, two paragraphs

      14       up.    This is the second reviewer.              Could you

      15       read what the second reviewer, second anonymous

      16       reviewer, an independent reviewer, said when

      17       provided with the original manuscript of the

      18       paper which claimed that Praluent reduced

      19       death?

      20             A.   Yes, it says in the text of the

      21       manuscript, "No statement should be made

      22       indicating that there was a significant benefit

      23       of alirocumab," that's Praluent, "for all-cause

      24       death or for any of the nonhierarchical

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 73 of 153 PageID #: 102071
                                                                                73


       1       endpoints.       The discussion section should not

       2       include commentary predicated on the idea that

       3       the trial shows a significant benefit on

       4       all-cause death.         The results of all-cause

       5       death should not even be included in the

       6       abstract, nor should the concluding portions of

       7       the abstract or the discussion mention a

       8       benefit on all-cause death."

       9             Q.   You've reviewed the published version

      10       of this article, haven't you?

      11             A.   I've reviewed the publication.                I have.

      12             Q.   Were those comments faithfully

      13       implemented by the authors?

      14             A.   They were.

      15             Q.   Now let's turn to PTX 10150, which was

      16       a document you talked about during your direct

      17       exam, but on a completely different subject,

      18       Mr. Wolf raised the issue of the request for

      19       approval of an indication for a reduction of

      20       death in patients whose baseline level was more

      21       than 100 mgs per deciliter.              I'd like to turn

      22       to that page and focus not on the section we

      23       were reading before, but on the FDA's other

      24       comments.      If you could blow up the section

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 74 of 153 PageID #: 102072
                                                                                74


       1       that says -- yeah, that section.                And this is

       2       too much to read, but essentially what appears

       3       here?      If you could summarize.

       4             A.    It appears here is what FDA is saying

       5       this is not a valid reason for approving the

       6       subgroup, and then gives its reasons, four main

       7       reasons for not doing this, which are very

       8       similar to what I've given in my deposition,

       9       without seeing this.           One is that it's

      10       essentially a post-hoc analysis.

      11                           Secondly, there's a lack of trend

      12       across sub-groups.          In other words, when they

      13       looked at these subgroups, they also looked at

      14       the sub-groups that had LDL cholesterols below

      15       80 in the study and those between 80 and 100.

      16       Those sub-groups just didn't fit.                The groups

      17       with the LDLs below 80 actually had a better

      18       reduction than those groups in the 80 to 100

      19       group.      So it's just out of sequence and

      20       demonstrates the problem with the post-hoc

      21       analysis, and they're cherry-picking the one

      22       that you really like.

      23             Q.    Let's pause there.          It's come up

      24       several times both in your testimony on cross

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 75 of 153 PageID #: 102073
                                                                                75


       1       and here in response to the last question,

       2       post-hoc analysis.          Say what you mean by that

       3       and what's the problem?

       4             A.   In trials where we have thousands of

       5       patients and we have many, many and they cost

       6       millions of dollars, there's a long history of

       7       trying to look and search through that data to

       8       find some advantage or some potential benefit

       9       so that you can keep running statistical

      10       analysis over and over and over in different

      11       sub-groups and find different kind of P value.

      12       Once you find the so-called magical P value,

      13       that indicates that it's now statistically

      14       significant.       If you do 100 and our P value is

      15       0.5, 20 of those out of 100 will just be

      16       statistical errors.          So we set lower and lower

      17       values.

      18                           Now, this has led to enormous

      19       misuse over the years, and there has misleading

      20       information, some of which has been harmful and

      21       I will be happy to go into that if you would be

      22       interested.       And it is what we call "search and

      23       ye shall find," where you torture the data

      24       until it confesses.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 76 of 153 PageID #: 102074
                                                                                76


       1             Q.   During his cross-examination of you,

       2       Mr. Wolf performed an analysis of sorts where

       3       he asked you to compare the risk of mortality

       4       seen in Repatha with the risk of mortality --

       5       I'm sorry, reduction in risk of mortality

       6       observed in Odyssey.           Would it be fair to

       7       describe that as a post-hoc analysis?

       8             A.   Well, you can't compare one study to

       9       another.

      10             Q.   Putting that aside, it's post-hoc,

      11       right?

      12             A.   It's post-hoc.

      13             Q.   If one were to engage in a post-hoc

      14       analysis, if one were to credit a cross-trial

      15       comparison, and I understand you are saying one

      16       should not, what would such a post-hoc,

      17       cross-trial comparison show about the

      18       respective effects of Praluent and Repatha on

      19       the risk of heart attack?

      20             A.   Well, it would show that, in fact, the

      21       reduction, if we use those numbers, was 29

      22       percent reduction I believe in the heart

      23       attacks with Repatha versus I think the 13 or

      24       14 percent reduction in Praluent.                But that

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 77 of 153 PageID #: 102075
                                                                                77


       1       would be an unfair comparison, because I don't

       2       believe that those drugs are any different, and

       3       that the effect on LDL is the driving cause for

       4       reducing and attacking the underlying disease.

       5       And so I believe that would be just as unfair

       6       as doing it the other way around.

       7             Q.   Just very briefly, the outside of your

       8       testimony on cross, you referred to your

       9       ongoing work on the LIB 003 compound.                  If by

      10       some chance years from now that drug should get

      11       approved, do you agree it would compete with

      12       Repatha, too?

      13             A.   Absolutely.

      14                           MR. GREENWALD:         Thank you.

      15                           MR. WOLF:       One question, your

      16       Honor?

      17                           THE COURT:        Sure.

      18                                     - - -

      19                           RECROSS-EXAMINATION

      20       BY MR. WOLF:

      21             Q.   At your deposition and today, you

      22       offered the following testimony.                The question

      23       was, "Do you agree with me that Praluent

      24       reduces the incidence of death from

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 78 of 153 PageID #: 102076
                                                                                78


       1       cardiovascular causes?"            And you answered at

       2       your deposition and in substance the same

       3       today, "I agree.         I agree with what's on there,

       4       yeah, that there's a trend towards reduction in

       5       death."

       6                           One question for you.            If that

       7       trend is established, were to be established to

       8       a degree of statistical significance, you would

       9       agree that it would be bad medical practice to

      10       take Praluent out of the hands of patients and

      11       doctors, right?

      12             A.   Theoretically, anything would be

      13       possible, but that hasn't been established.

      14                           MR. WOLF:       No further questions,

      15       your Honor.

      16                           THE COURT:       All right, thank you,

      17       Dr. Stein.       Watch your step.

      18                           THE WITNESS:        Thank you, your

      19       Honor.

      20                           THE COURT:       So I guess Dr. Eckel

      21       is here.      I take it you imagine testimony for

      22       him for roughly the same amount of time, and

      23       that's all we have today, correct?

      24                           MR. WOLF:       That's correct, your

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 79 of 153 PageID #: 102077
                                                                                79


       1       Honor.     I had prepared some opening remarks,

       2       but I assume you don't want to hear them.

       3                           THE COURT:       I think at this

       4       point, probably not.

       5                           Why don't we take a short break,

       6       you can get organized, and then I'll be back to

       7       hear Dr. Eckel.

       8                           MR. WOLF:       Thank you, your Honor.

       9                           (A brief recess was taken.)

      10                           THE COURT:       All right, let's go.

      11                           MR. WILKS:       Good afternoon, your

      12       Honor.

      13                           THE COURT:       Hi, Mr. Wilks.         I

      14       looked out earlier and didn't see you.

      15                           MR. WILKS:       I had a high school

      16       graduation to attend this afternoon.

      17                           THE COURT:       That's a much better

      18       thing to be doing than this.

      19                           I'm sorry, I didn't hear your

      20       sterling introduction.

      21                           MS. FISHMAN:        Oh, my sterling

      22       introduction, good afternoon, your Honor, my

      23       name is Deborah Fishman; I don't believe we've

      24       had the pleasure of meeting.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 80 of 153 PageID #: 102078
                                                                                80


       1                           THE COURT:        No, Mr. Wilks wasn't

       2       introducing you.

       3                           MR. WILKS:        Your Honor, it gives

       4       me great please to introduce Deborah Fishman

       5       from the Arnold Porter firm.

       6                           THE COURT:        Hi, Ms. Fishman.         You

       7       may proceed.

       8                           MS. FISHMAN:        Your Honor, the

       9       defendant calls its first witness, Dr. Robert

      10       Eckel, to the stand.

      11                           ROBERT H. ECKEL, M.D.,

      12                  after having been first duly sworn, was

      13                  examined and testified as follows:

      14                                     - - -

      15                            DIRECT EXAMINATION

      16       BY MS. FISHMAN:

      17             Q.    You have a binder up there for your

      18       convenience?

      19             A.    I do, yes.

      20             Q.    Good afternoon, Dr. Eckel.             Could you

      21       please introduce yourself for the record?

      22             A.    First I'd like to assure the Court that

      23       my blood glucose is excellent at 160 milligrams

      24       per deciliter, so I do not intend to drink any

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 81 of 153 PageID #: 102079
                                                                                81


       1       sugar-containing beverages during my testimony.

       2                           I'm Dr. Robert H. Eckel.             I've

       3       been at the University of Colorado Medical

       4       School now for nearly 40 years.               I have a

       5       career that's based in administration and

       6       clinical activities and in research, and I've

       7       been elected and granted and given a Boettcher

       8       Chair in Atherosclerosis, and that's what we're

       9       talking about here, atherosclerosis.                 And

      10       ultimately I'm director at the lipid clinic at

      11       the University of Colorado Hospital, so, in

      12       fact, I do see high-risk patients in terms of

      13       cholesterol and other lipids and cardiovascular

      14       disease.

      15                           I also have a basic science

      16       appointment and I have some history of having

      17       opportunities with professional organizations

      18       that I think are listed on this slide.

      19             Q.   Just to be clear, for how long have you

      20       been a practicing physician treating patients?

      21             A.   Well, I graduated from medical school

      22       in 1973, so I guess I was licensed at that

      23       point, so for 45 years plus.

      24             Q.   Now, you filed a declaration in this

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 82 of 153 PageID #: 102080
                                                                                82


       1       matter on April 7, 2019, correct?

       2              A.   I'm having a little trouble hearing

       3       you.

       4              Q.   Oh, okay.

       5              A.   That's better.

       6              Q.   That's not usually a problem I'm

       7       accused of.

       8                           So you filed a declaration in

       9       this matter April 7, 2019, correct?

      10              A.   I did, yes.

      11              Q.   Now, Dr. Eckel, as the Court noted at

      12       the beginning, Judge Andrews has a copy of your

      13       declaration, but I'd like to briefly discuss

      14       with you a summary of your opinions, then some

      15       recent developments that have happened since

      16       you submitted your declaration.               Does that

      17       sound all right?

      18              A.   That's fine.

      19              Q.   So first of all, Dr. Eckel, could you

      20       briefly summarize for the Court why you're here

      21       today, what opinions you've offered in this

      22       matter?

      23              A.   Right, there are three basic points.

      24       The first is differential responsiveness.                    In

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 83 of 153 PageID #: 102081
                                                                                83


       1       other words, patients who have had an adverse

       2       effect to Repatha but not to Praluent or

       3       ultimately a different response in the terms of

       4       LDL cholesterol lowering to Repatha and not to

       5       Praluent.      By the way, that can occur the other

       6       way, too.      So these are adverse event reports,

       7       difference in response that the physicians

       8       report.

       9                           Secondly, I think the evidence

      10       brought forth by the Odyssey Outcomes trial

      11       provides some new evidence that in patients

      12       with acute coronary syndrome, that there are

      13       benefits that have not been seen historically

      14       with other trials.

      15                           And thirdly, and most important

      16       thing to me, we have a dosage option, we have

      17       flexibility in dosing.

      18             Q.   Have you prepared a slide to summarize

      19       your opinion?

      20             A.   Yes, it's right before us now.

      21             Q.   There it is.        And so taking these one

      22       at a time, you mentioned what you call

      23       differential responders, people who -- patients

      24       for whom Repatha was not effective or not well

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 84 of 153 PageID #: 102082
                                                                                84


       1       tolerated but can tolerate Praluent.                 Doctor,

       2       what would happen with those patients if

       3       Praluent were removed from the market?

       4             A.   Well, if a patient was unresponsive to

       5       Repatha or in fact had an adverse consequence

       6       of Repatha therapy, ultimately, there would be

       7       an unmet medical need if Praluent were no

       8       longer on the market.           So this is a concern to

       9       me.    And ultimately there could be many of

      10       these reports that are out there and go beyond

      11       simply what the evidence has shown thus far.

      12                           MR. GREENWALD:         I apologize for

      13       interruption.        Again, we'd like to lodge our

      14       continuing objection.

      15                           THE COURT:       All right.

      16       BY MS. FISHMAN:

      17             Q.   Dr. Eckel, to follow up on that, why do

      18       you say there could be many of these

      19       differential responders for adverse events

      20       beyond what we currently have evidence of?

      21             A.   Well, I think it takes a fair amount of

      22       time for a practicing physician to write up

      23       these types of reports.            First of all,

      24       physicians are busy in the clinic, and if, in

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 85 of 153 PageID #: 102083
                                                                                85


       1       fact, a patient does not respond to Repatha and

       2       is given Praluent, that's an unlikely report to

       3       file, simply because it takes time to do these

       4       reports, and ultimately, most physicians

       5       because of their practice agenda don't have and

       6       don't make that type of time.

       7                           And adverse effects, basically,

       8       the physician is the person of record that's

       9       going to be dealing with an individual patient

      10       and his or her problem.            So although proof may

      11       not be that that medication itself caused the

      12       adverse effect, ultimately decisions need to be

      13       made clinically that are in the best interest

      14       of the patient.         And I go through this all the

      15       time with adverse effects.

      16             Q.   Not to belabor it here, but do

      17       physicians rely on what the patients tell them

      18       and what is put in adverse event reporting in

      19       treating their patients?

      20             A.   It can affect treatment, yes.               Some

      21       adverse effects may be insignificant, and we

      22       bond with a patient, try to understand it.                    But

      23       other ones might be more severe where the

      24       patient, him or herself may refuse to continue

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 86 of 153 PageID #: 102084
                                                                                86


       1       on that medication.          So this comes up not

       2       infrequently in clinical practice.

       3             Q.   The second reason you've mentioned that

       4       in your opinion it would disserve the public

       5       interest to remove Praluent from the market

       6       with what you call demonstrated clinical

       7       benefits.      What did you mean by demonstrated

       8       clinical benefits?

       9             A.   We're talking about data largely coming

      10       from Odyssey Outcomes that suggests some

      11       uniqueness in cases of acute coronary syndrome

      12       wherein Praluent has had an outcome that's

      13       favorable.

      14             Q.   And do you have a slide that summarizes

      15       these demonstrated clinical benefits of

      16       Praluent?

      17             A.   Right, we've heard a little bit about

      18       this already, it's reduction of hospitalization

      19       from unstable angina.           Not unstable angina,

      20       it's hospitalization from unstable angina;

      21       secondly, it's the reduction of a type 2 heart

      22       attack; and finally, the mortality benefit,

      23       which again, we've heard much discussed already

      24       today.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 87 of 153 PageID #: 102085
                                                                                87


       1             Q.    Just to be clear, well, let's start

       2       with has Repatha demonstrated these same

       3       benefits in its clinical trial, which was the

       4       Fourier trial?

       5             A.    No, it hasn't.

       6             Q.    Now, we heard when Dr. Stein testified

       7       earlier today, he said that he believes we are

       8       making a superiority claim with respect to

       9       Praluent as opposed to Repatha.               Is he correct

      10       about that?

      11             A.    The superiority claim cannot be made

      12       here.      These are two different trials,

      13       Dr. Stein has carefully outlined this, two

      14       different trials and two different types of

      15       patients.      These are simply different outcomes

      16       in different trials.

      17             Q.    So then why are these clinical benefits

      18       that have been demonstrated with Praluent but

      19       not demonstrated with Repatha, if it's not a

      20       superiority claim, why are these differences or

      21       why are these demonstrated benefits relevant to

      22       patients and physicians?

      23             A.    Because as a prescribing physician, and

      24       I outline with my patients a choice of these

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 88 of 153 PageID #: 102086
                                                                                88


       1       two drugs, the PCSK9 inhibitors, if that

       2       patient has presented to the hospital

       3       previously with an acute coronary syndrome, so

       4       they meet the criteria of the Odyssey Outcomes

       5       trial, I have a conversation with them based on

       6       these three outcomes of potentially reducing

       7       their hospitalization risk for unstable angina,

       8       for preventing the less common form of heart

       9       disease or heart attack, the type 2, and

      10       finally, the mortality benefit.               And this gives

      11       me a three-pronged arm of approach to the

      12       patient that may favor a Praluent prescription

      13       rather than Repatha.

      14             Q.   And then the third reason, again, just

      15       summarizing your opinion, the third reason that

      16       you offered for why it would disserve the

      17       public to remove this medicine from the market

      18       was the dosing flexibility.              Let's talk about

      19       Praluent's dosing flexibility.               How does

      20       Praluent's dosing regimen differ from

      21       Repatha's?

      22             A.   Not to be redundant to Dr. Stein's

      23       comments, but this slide clearly demonstrates

      24       there are different doses for these two drugs.

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 89 of 153 PageID #: 102087
                                                                                89


       1       Praluent comes at a 75 every two weeks dose,

       2       Praluent comes in a 150 every two or a 300

       3       hundred every four.          Repatha has different

       4       doses at different intervals.               But the amount

       5       of LDL cholesterol lowering shown on the right

       6       part of this slide is identical for every dose

       7       but the Praluent 75 milligram dose.

       8             Q.   This may be an obvious question, but

       9       are all of these doses approved by the FDA?

      10             A.   Yes, they are.

      11             Q.   So in other words, the FDA separately

      12       approved a 75 milligram dose of Praluent and a

      13       150 milligram dose of Praluent that has

      14       different degrees of LDL lowering; is that

      15       correct?

      16             A.   That's correct, that's the initial

      17       approval.

      18             Q.   Now, have you personally made use of

      19       Praluent's dosing flexibility in your clinical

      20       practice?

      21             A.   I do this all the time.             That's for two

      22       reasons.      One is that levels of LDL cholesterol

      23       to be achieved in my strong opinion is under 40

      24       milligrams per deciliter.             The data doesn't

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 90 of 153 PageID #: 102088
                                                                                90


       1       convince me of anything lower being better,

       2       despite Dr. Stein's contention that it is.

       3                           The other thing is an adverse

       4       effect.     I have patients that have had an

       5       adverse effect on one drug versus the other,

       6       therefore, I would have an option of reducing

       7       the dose to 75.         In fact, a fairly recent

       8       patient had a cutaneous eruption, a site

       9       injection reaction to the 150 that ultimately

      10       over time subsided, but when we went to the 75

      11       milligram dose, there was no such reaction.

      12             Q.   To touch on the first point you just

      13       made, Dr. Eckel, why don't physicians just try

      14       to get a patient's LDL cholesterol down as low

      15       as it can go?

      16             A.   I can't tell you how often I get

      17       emailed or called by a physician in practice

      18       who calls me about an LDL cholesterol of 10 or

      19       12 or 8, very low levels, and they get my

      20       advice as to what they should do.                And here's

      21       what I tell them.          Very low levels of LDL

      22       cholesterol treated with a PCSK9 inhibitor at

      23       this point have not proven harmful.                 We have no

      24       justifiable reason to change the dose.                  But we

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 91 of 153 PageID #: 102089
                                                                                91


       1       don't know 10 and 20 years from now what this

       2       very low level might do.            Hopefully it's not

       3       doing harm, but I can't promise a decade or two

       4       decades worth of experience of levels of LDL

       5       cholesterol that low.

       6                           I think it's important to note

       7       that we're born with LDL cholesterol levels of

       8       between 20 to 40 milligrams per deciliter.                    So

       9       we're lowering with these drugs, either the 150

      10       of Praluent or the 140 of Repatha, to levels

      11       that are quite low, and I want the option to

      12       reduce the dose from 150 to 75 because of this

      13       long-term concern.

      14             Q.   You said a couple of things there I

      15       want to follow up on.           First you used the term

      16       low versus very low.           How do you define what's

      17       a low LDL cholesterol versus a pretty low

      18       level?

      19             A.   This is pretty much, you know,

      20       argumentative, it's how we defined this within

      21       this courtroom, three-and-a-half years ago I

      22       defined it as such.          40 milligrams per

      23       deciliter or lower I would call low, under 25 I

      24       would call very low.           These are just terms I

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 92 of 153 PageID #: 102090
                                                                                92


       1       would use to define levels.

       2             Q.    Now, you mentioned that there's no

       3       long-term data on the safety of this, and we'll

       4       come back to it.         Can I ask in the context of

       5       patients being put on PCSK9 inhibitor therapy,

       6       why is long-term data so important?

       7             A.    Well, there's a history of drugs that

       8       have been on the market for 10 or 20 years that

       9       ultimately have had adverse effects that have

      10       shown up much later, and that could be possible

      11       for PCSK9 inhibitors.           I have no prophecy right

      12       here.      But nevertheless, we have drugs, again,

      13       that over time have proven to be unsafe.

      14             Q.    When you are initiating a patient on

      15       PCSK9 therapy, PCSK9 inhibitor therapy,

      16       Praluent or Repatha, for how long are you

      17       expecting that patient will remain on the

      18       treatment?

      19             A.    This is what I call a lifer.              So in

      20       other words, once a prescription is written for

      21       a PCSK9 inhibitor, I fully expect the patient

      22       of record to be on this for the rest of their

      23       life.

      24             Q.    Is there any evidence that very low LDL

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 93 of 153 PageID #: 102091
                                                                                93


       1       cholesterol offers any incremental benefit to

       2       patients?

       3             A.   I believe not.

       4             Q.   And why do you say that?

       5             A.   Well, because I think the slide that

       6       Dr. Stein showed showed this incremental lower

       7       is better, but I'm challenging if he would

       8       compare 35 to 15, that there would be no

       9       statistically significant difference between

      10       those levels.

      11             Q.   My next question was have you prepared

      12       a demonstrative to depict what you're talking

      13       about?

      14             A.   Yes.

      15             Q.   Can you please explain to the Court

      16       what you generated here?

      17             A.   What this graph is is an original

      18       publication by O'Keefe published a number of

      19       years ago from a variety of statin trials in

      20       terms of comparing the placebo effect to the

      21       drug effect.       So these statin trials give you

      22       the presumption that a continued lower LDL

      23       cholesterol may be additionally beneficial.

      24                           And let me note, the level here

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 94 of 153 PageID #: 102092
                                                                                94


       1       of 35 to 40 might be associated with no

       2       coronary heart disease events.               But then what

       3       I've done is add additional trials to this

       4       graph.

       5                           So these additional trials

       6       include ultimately Odyssey Outcomes,

       7       Improve-It, and Fourier.            Improve-It is a trial

       8       with ezetimibe plus statins, and as Dr. Stein

       9       has indicated, both Fourier and Odyssey

      10       Outcomes are trials done in patients treated

      11       with maximum statin therapy as tolerated.

      12                           So when we plot the results of

      13       these trials, we, in fact, find this line is no

      14       longer linear, getting to no coronary heart

      15       disease events over the period of observation.

      16       So what we're looking at here is the baseline

      17       level versus the level accomplished at the end

      18       of the trial, and I would say this looks pretty

      19       curvilinear.       So the idea below 40 produces

      20       maximum benefit I think is consistent with this

      21       type of graph demonstrating an unlikely benefit

      22       at levels that go as low as 5, 10, or even 20

      23       milligrams per deciliter.

      24             Q.   Do either of these lines represent the

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 95 of 153 PageID #: 102093
                                                                                95


       1       theory of lower is better?

       2             A.   Well, yes, up to a certain point.                 I

       3       mean, if we look at the graph, we have an

       4       opportunity to show that down here, yes, lower

       5       is better.       And Dr. Stein indicated that, in

       6       fact, when we start much higher, the benefit of

       7       lowering is much greater.             But when we get down

       8       to here, this gets pretty flat.               So just in

       9       terms of this very low LDL or perceived or

      10       unperceived long-term risk, and ultimately, the

      11       fact that no additional benefit is ensured

      12       here, I feel importantly comfortable having a

      13       dosage option for Praluent that's not there for

      14       Repatha.

      15             Q.   And you mentioned concerns about the

      16       safety about very low LDL cholesterol.                  Do we

      17       have experience or are there clinical

      18       experiences with other LDL cholesterol lowering

      19       medications that might inform physicians about

      20       concerns with maintaining very low LDL

      21       cholesterols?

      22             A.   Well, the statin trials bring two

      23       points to focus on.          The first is that, you

      24       know, statins, I remember like it was

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 96 of 153 PageID #: 102094
                                                                                96


       1       yesterday, my first prescription for lovastatin

       2       was in August of 1987.            And subsequent to that,

       3       in 2008, it startled me to realize that

       4       patients on higher doses of statins,

       5       particularly with lower levels of LDL

       6       cholesterol, had a 10 percent increased risk of

       7       the development of type 2 diabetes.                 So this is

       8       an opportunity to look back historically and

       9       say here's an unexpected adverse effect that

      10       occurred two decades later with drugs that

      11       lowered LDL cholesterol, and particularly doses

      12       that were higher and lowered LDL cholesterol

      13       more.

      14             Q.   Dr. Eckel, you personally were involved

      15       in the 2013 American College of Cardiology

      16       American Heart Association guidelines on lipid

      17       management, correct?

      18             A.   I was, and I'm not on the current

      19       guidelines because of this expert witness role

      20       I'm playing.

      21             Q.   We're sorry about that.             Are you

      22       familiar with the updated 2018 ACC AHA

      23       guidelines?

      24             A.   Yes, I am familiar with it.              In fact,

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 97 of 153 PageID #: 102095
                                                                                97


       1       tomorrow night at the American Diabetes

       2       Association meeting in San Francisco, I'm

       3       talking on the updated guidelines.

       4             Q.    Very good.      Let me show what has been

       5       marked as Defense Exhibit 3578.               Do the most

       6       recent clinical guidelines speak to this issue

       7       of very low LDL cholesterol?

       8             A.    Yes, that's what the document says.

       9             Q.    Can we turn to pages 20 and 21?

      10       I believe they've already been shown for

      11       Dr. Stein.

      12                           But I'd like, Dr. Eckel, if you

      13       can to read for us what the guidelines say

      14       about patients who have very low LDL

      15       cholesterol measurements.

      16             A.    I apologize for the redundancy here in

      17       part.      But what it reads to say is, "If

      18       patients develop two consecutive LDL

      19       cholesterol levels that are less than 25

      20       milligrams per deciliter," previously defined

      21       as very low, "while on a PCSK9 inhibitor,

      22       clinical judgment should be used to determine

      23       whether deintensification of lipid lowering

      24       regimen is warranted, as long-term safety of

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 98 of 153 PageID #: 102096
                                                                                98


       1       such low levels of LDL cholesterol remains

       2       unknown."

       3             Q.   Dr. Eckel, what does deintensification

       4       mean?

       5             A.   Well, deintensification, as Dr. Stein

       6       implies, would be a conversation between you

       7       and the patient to determine if, in fact, we're

       8       both comfortable maintaining those levels, or

       9       whether we should modify the dose if we have

      10       that option.

      11             Q.   Now, Doctor, in your clinical practice,

      12       do you try to avoid very low levels of LDL

      13       cholesterol in your patients?

      14             A.   Routinely if possible.            It's not always

      15       possible.

      16             Q.   Do you know if other physicians

      17       likewise try to avoid very low levels of LDL

      18       cholesterol in their patients?

      19             A.   I do, and I get this information again

      20       by email, by phone calls, and at medical

      21       meetings where I'm presenting this topic to a

      22       wide variety of physicians.

      23             Q.   Thank you, Doctor.           Now, moving on to

      24       some of the new developments since you filed

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 99 of 153 PageID #: 102097
                                                                                99


       1       your declaration.          Since you submitted your

       2       April 7 declaration, have there been new

       3       publications, new data that's come out about

       4       the opinions that you offered here today?

       5             A.   Yes.

       6             Q.   So let's take these one at a time.

       7       First of all, earlier today, we were talking

       8       about Praluent's update in April.                Defendant's

       9       Exhibit 4449, which is now in evidence.                   Are

      10       you familiar with this document?

      11             A.   Yes.

      12             Q.   Are you familiar with Praluent's

      13       updated label?        It's fair to say that Praluent

      14       is now indicated for unstable angina requiring

      15       hospitalization, correct?

      16             A.   Right, I think it's important to

      17       qualify the indications.            It's for

      18       hospitalization in adults with established

      19       cardiovascular disease, and that's

      20       hospitalization for unstable angina.

      21             Q.   What benefit did Odyssey Outcomes with

      22       Praluent show with respect to unstable angina

      23       requiring hospitalization?

      24             A.   Well, the data, as already alluded to,

                                   Jennifer M. Guy, RPR
                                      (484) 467-4359
                                 jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 100 of 153 PageID #: 102098
                                                                                100


       1       showed that patients who have had an acute

       2       coronary syndrome who were discharged on

       3       Praluent had a reduction in risk for

       4       rehospitalization for unstable angina.

       5             Q.    And Repatha did not show the same

       6       clinical benefit in Fourier, right?

       7             A.    Well, again, different trial, different

       8       patients, but no.

       9             Q.    Is Repatha indicated for unstable

      10       angina requiring hospitalization?

      11             A.    No.

      12             Q.    So Judge Andrews asked Dr. Stein

      13       earlier today why would sponsors include this

      14       as an endpoint basically in their clinical

      15       studies?      So can you perhaps answer the

      16       question?       Why is the reduction of unstable

      17       angina requiring hospitalization clinically

      18       significant?

      19             A.    It's another thing to explain to

      20       patients that, in fact, if unstable angina

      21       develops, that ultimately -- first of all, just

      22       to pause for a second.            Unstable angina is

      23       indicated for hospitalization.               If somebody has

      24       chest pain that's relieved by nitroglycerine

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 101 of 153 PageID #: 102099
                                                                                101


       1       once a month who now is having 30 minutes of

       2       continuous chest pain needs to be hospitalized.

       3       Ultimately, that type of hospitalization is

       4       really what is prevented.             In other words, as

       5       Dr. Stein clearly pointed out, unstable angina

       6       often leads to a heart attack.               Not always, but

       7       often does.        So this is an important

       8       consideration when we think there's going to be

       9       less hospitalization for unstable angina, and

      10       that relates to the disease process, per se.

      11             Q.    And is that clinically important to a

      12       physician in deciding how to treat a patient

      13       coming in who is eligible for a PCSK9 inhibitor

      14       therapy?

      15             A.    We'll I'd like to repeat what I said

      16       earlier.      These three combinations of unstable

      17       angina related hospitalization, the type 2

      18       infarct which we've not discussed, and the all

      19       cause mortality, all favor a prescription for

      20       Praluent in patients that have a history of

      21       acute coronary syndrome.

      22             Q.    Let's move along then to Plaintiff's

      23       Exhibit Number 10118, which is a European

      24       Journal article.          Have you seen this article

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 102 of 153 PageID #: 102100
                                                                                102


       1       before?

       2             A.    Yes, I have.

       3             Q.    This was published after your

       4       declaration was filed; is that correct?

       5             A.    That's correct.

       6             Q.    What is notable about the publication?

       7             A.    Well, prespecified endpoint in Odyssey

       8       Outcomes was to examine the types of heart

       9       attacks that might be modified by Praluent in

      10       this study.        So, in fact, they've looked at all

      11       five types, all the type 3 and type 5 were rare

      12       and not importantly examined.               But this study

      13       showed that the type 1 heart attack, just like

      14       Fourier had, in fact, had reductions with

      15       Praluent therapy.          But, in fact, the type 2

      16       heart attack, which is a heart attack that

      17       tends to be more severe and outcomes less

      18       favorable, was also impacted favorably.

      19             Q.    Is this a novel finding?

      20             A.    I would say yes, it's a novel finding.

      21             Q.    In other words, have there been other

      22       lipid lowering therapies that have shown

      23       reduction on type 2 heart attack events?

      24             A.    No, but keep in mind, this has not been

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 103 of 153 PageID #: 102101
                                                                                103


       1       a frequent attempt to do so.               In other words,

       2       the various types of heart attacks have been

       3       recently more promoted.

       4             Q.    Has Repatha been shown to reduce type 2

       5       heart attacks?

       6             A.    In the population studied, no.

       7             Q.    Next, let me show you what's been

       8       marked as defense Exhibit 4442, which is a

       9       circulation, paper published in circulation.

      10       Have you seen this article before?

      11             A.    Yes.

      12             Q.    And what is it?

      13             A.    Well, it's a paper outlining the effect

      14       of alirocumab, which is Praluent, on mortality

      15       after an acute coronary syndrome.

      16             Q.    This was published after your

      17       declaration was filed, correct?

      18             A.    That is correct.

      19             Q.    What is notable about this publication?

      20             A.    Well, all-cause mortality is what we

      21       call a very hard endpoint.              We have a lot of

      22       discussion about where this falls into

      23       importance, but nevertheless, this paper now

      24       has ultimately been accepted by other journals.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 104 of 153 PageID #: 102102
                                                                                104


       1             Q.    And have you prepared a slide on what

       2       this paper shows in terms of the mortality

       3       benefit?

       4             A.    Well, here's the slide that

       5       demonstrates for all-cause death, in the upper

       6       panel, we're seeing a 15 percent reduction in

       7       all-cause mortality.           And at the bottom, we're

       8       looking at this high risk subgroup of patients

       9       with an LDL cholesterol of 100 milligrams per

      10       deciliter, and here that risk reduction is

      11       nearly 30 percent at 29 percent.

      12             Q.    Did Repatha show any benefit of

      13       reducing all-cause death in the Fourier study?

      14             A.    No such benefit.

      15             Q.    Dr. Eckel, do you believe that

      16       Praluent's mortality benefit is important to

      17       physicians and patients alike?

      18             A.    Very much so.        When I discuss with a

      19       patient drug choice, having them live longer is

      20       an important thing to transmit.

      21                            MS. FISHMAN:       Thank you,

      22       Dr. Eckel.

      23                            I pass the witness.

      24                            MR. GREENWALD:        Your Honor, we'd

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 105 of 153 PageID #: 102103
                                                                                105


       1       like to pass out the binders, Dr. Eckel's

       2       declaration and several depositions in this

       3       case, and the other contains exhibits we may or

       4       may not discuss during his cross-examination.

       5                                      - - -

       6                             CROSS-EXAMINATION

       7       BY MR. GREENWALD:

       8             Q.    So I'd like to start by recalling your

       9       testimony on direct that you are not, according

      10       to you, making an implied superiority claim for

      11       Praluent.       Did I hear that correctly?

      12             A.    That's true.        Comparing trials, it's

      13       not appropriate.

      14             Q.    Sure, it's not appropriate.              Then let

      15       me understand, then.           Can we turn to your

      16       declaration that you submitted in the spring?

      17             A.    And where is that?

      18             Q.    That would be tab 1 of the smaller

      19       binder.

      20             A.    Binder 2, then?

      21             Q.    Yes, yes.

      22             A.    Okay, I have that up.

      23             Q.    I just want to say, so then when you

      24       wrote in the beginning of paragraph 10, "First

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 106 of 153 PageID #: 102104
                                                                                106


       1       Praluent provides unique and important

       2       clinical benefits to patients and physicians

       3       which Repatha does not," you were there not

       4       making an implied superiority claim, right?

       5              A.    Now, are we looking at what's on the

       6       slide here?

       7              Q.    I'm looking at the words you wrote,

       8       sir.

       9              A.    Oh, at the top, "First, Praluent

      10       provides unique and important clinical benefits

      11       to patients and physicians which Repatha does

      12       not."       Yes, I don't think that's inconsistent

      13       with my current opinion.

      14              Q.    I also take it in paragraph 14 where

      15       you wrote -- we can turn to that, Richie, as

      16       much as you can, the table below.                 When you

      17       wrote in paragraph 14, "For convenience, I

      18       provided a table of some of the key

      19       distinctions between Praluent and Repatha, all

      20       of which I discussed down below," and you list

      21       demonstrated to reduce patient death,

      22       demonstrated to reduce unstable angina

      23       requiring hospitalization, demonstrated to

      24       reduce type 2 heart attacks, et cetera, et

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 107 of 153 PageID #: 102105
                                                                                107


       1       cetera, I understand there, too, you were not

       2       in your opinion making an implied superiority

       3       claim, correct?

       4             A.    Can I see this entire document?

       5             Q.    It should be in hard copy.

       6             A.    This is easier; thank you.             Yes, I'm

       7       not claiming superiority, just differences.

       8             Q.    You discussed heart attack and unstable

       9       angina.      You agree that they're so closely

      10       related that, in your words to me two days ago,

      11       a patient can both be diagnosed with unstable

      12       angina and, in fact, have a heart attack; isn't

      13       that correct?

      14             A.    Not always.

      15             Q.    Not always, but you can have a patient

      16       coming to an emergency room, diagnosed with

      17       unstable angina, and in fact, have had a heart

      18       attack?

      19             A.    That would be common.           As I just said,

      20       those patients should be hospitalized.

      21             Q.    Correct.      Now, you've testified and you

      22       have written extensively in your declaration

      23       that there are some patients who in your view

      24       respond to Praluent but not Repatha, and there

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 108 of 153 PageID #: 102106
                                                                                108


       1       are some that experienced side effects with

       2       Repatha but not with Praluent, correct?

       3              A.   Correct.

       4              Q.   According to your report, you base that

       5       opinion upon your review of entries in adverse

       6       event report databases that Amgen maintains.

       7              A.   I'm sorry, I didn't quite hear that.

       8              Q.   Sure.     You base that opinion upon your

       9       review of entries in adverse event report

      10       databases that Amgen maintains; is that

      11       correct?

      12              A.   Again, I didn't clearly understand you.

      13              Q.   Sure.     So maybe -- let me just ask it

      14       again.

      15              A.   I want to make sure I understand it.

      16              Q.   If I read your report correctly, and

      17       I'm referring to paragraph 77 to 83, you base

      18       that opinion upon your review of entries in

      19       adverse event report databases that Amgen

      20       maintains?

      21              A.   Yes, you spoke a little more slowly.

      22       Yes.

      23              Q.   I'm on a clock here; I apologize.                You

      24       didn't in contrast base your opinion upon

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 109 of 153 PageID #: 102107
                                                                                109


       1       patient reports or blood test results, did you?

       2             A.    Correct.

       3             Q.    And you agree that adverse event

       4       reports are not a reliable source of

       5       information about whether patients who do not

       6       respond to Repatha may, in fact, respond to

       7       Praluent?

       8             A.    I used the term reliable, but I think

       9       in terms of my current opinion, that statement

      10       is not inconsistent.           I think the term reliable

      11       in context related to the fact is it perfect

      12       and optimal, and the answer would be less or

      13       not reliable.

      14             Q.    But you would agree that they are not

      15       reliable, correct?

      16             A.    Again, my current opinion is that

      17       sometimes that type of information is extremely

      18       important, because it's an observation of a

      19       practicing physician who is listening to their

      20       patient and trying to understand an adverse

      21       effect or lack of response to a medication.

      22             Q.    You would agree that they're not

      23       reliable evidence of differential efficacy or

      24       differential side effects, wouldn't you?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 110 of 153 PageID #: 102108
                                                                                110


       1             A.    The best test would be to rechallenge

       2       the patient with the medication after wash out.

       3             Q.    And due to their anecdotal nature,

       4       they're also not a reliable indicator whether

       5       patients who experience side effects from

       6       Repatha will not experience the same side

       7       effects from Praluent?

       8             A.    Yes, and I've had that example where,

       9       in fact, patients did not respond to either of

      10       the drugs.       Keep in mind, these are reports

      11       that we're seeing the tip of the iceberg.                    As I

      12       said earlier, physicians need to take some time

      13       to write these things up.             This is not

      14       something physicians readily do, and I think

      15       Dr. Stein testified to that.

      16             Q.    Isn't it true that this happens every

      17       day in the practice of a physician and every

      18       day in our own lives, side effects often

      19       resolve on their own spontaneously, correct?

      20             A.    That's correct.

      21             Q.    And the spontaneous resolution of side

      22       effects may happen to coincide with cessation

      23       of administration of a drug?

      24             A.    Correct.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 111 of 153 PageID #: 102109
                                                                                111


       1              Q.     But that doesn't mean that the drug is

       2       what caused the side effects?

       3              A.     I agree totally with that statement.

       4              Q.     Now, in your declaration, and let's now

       5       turn to it, paragraph 80, which is on page 36,

       6       if that's helpful.           Page 36, paragraph 80,

       7       third bullet point from the top.                You described

       8       a patient who, according to a Sanofi adverse

       9       event report database actually, was "on Repatha

      10       and had neurocognitive adverse events, but when

      11       switched to Praluent, they did not."

      12              A.     Excuse me counsel, I'm -- oh, you've

      13       got it, okay.

      14              Q.     Do you recall that from your

      15       declaration?

      16              A.     Yes.

      17              Q.     Now, this is a patient of a Dr. Rakesh

      18       Shah, right?

      19              A.     I don't recall which physician it is.

      20              Q.     I'm sorry, this is the wrong bullet

      21       point.        Could you please turn to page 36?

      22       Let's do this one.           Third bullet point from the

      23       top.        From the bottom, I'm sorry.           The report

      24       from a physician, Dr. Rakesh Shah, about a

                                      Jennifer M. Guy, RPR
                                         (484) 467-4359
                                    jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 112 of 153 PageID #: 102110
                                                                                112


       1       patient who was on Repatha and had

       2       neurocognitive adverse events but when switched

       3       to Praluent, they did not.              The patient's

       4       adverse events included word-finding

       5       difficulties.         Do you see that?

       6             A.    I do.

       7             Q.    When you wrote that -- when I showed

       8       you the actual medical records of Dr. Shah's

       9       patient at your deposition, you stated you

      10       didn't recall having reviewed them; isn't that

      11       right?

      12             A.    I don't recall that for certain, but I

      13       may have said that.

      14             Q.    And after you reviewed the records at

      15       your deposition and saw that the word-finding

      16       difficulties came and went in four hours, you

      17       agreed with me that the far more likely cause

      18       of the word-finding difficulties was a

      19       transient ischemic attack, not a reaction to

      20       Repatha.

      21             A.    That's correct.

      22             Q.    And you would agree with me a transient

      23       ischemic attack, that's a mini stroke?

      24             A.    Correct.      It's not really a stroke.

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 113 of 153 PageID #: 102111
                                                                                113


       1       It's signs of a stroke that's impending.

       2             Q.    Yet you still in your declaration

       3       included Dr. Shah's patient as an example of a

       4       patient who experienced a side effect on

       5       Repatha but not on Praluent.

       6             A.    If it's included, I didn't recall that,

       7       but so be it.

       8             Q.    Yes, mistakes happen.           Sure.

       9                            Now, as a preventive

      10       cardiologist, your goal is to prevent

      11       cardiovascular events, right?

      12             A.    To clarify, I'm an endocrinologist who

      13       cross-dresses as a preventive cardiologist.

      14             Q.    Your words, not mine.

      15                            As a preventive cardiologist --

      16       fair?

      17             A.    That's fair.

      18             Q.    If you prefer being called an

      19       endocrinologist, I'll do it.               As an

      20       endocrinologist who treats many, many diabetic

      21       patients with cardiovascular risk is a major,

      22       major reason why diabetes is such a public

      23       health concern.         But your goal is to prevent

      24       cardiovascular events, correct?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 114 of 153 PageID #: 102112
                                                                                114


       1             A.    Absolutely.

       2             Q.    And as a physician, would you not

       3       prescribe Praluent to any patient if you had a

       4       real concern that it might cause a patient to

       5       die sooner?

       6             A.    Yes.

       7             Q.    That's basic, right?

       8             A.    Yes.

       9             Q.    You regularly prescribe Repatha, right?

      10             A.    I do.

      11             Q.    And you also regularly prescribe

      12       Praluent, right?

      13             A.    Absolutely.

      14             Q.    And you have patients today who started

      15       taking Praluent when their LDL cholesterol

      16       levels while on statins was between 80 and 100,

      17       right?

      18             A.    You mean baseline LDL cholesterols?

      19             Q.    Baseline defined as when taking

      20       maximally tolerated statins.

      21             A.    Yes.

      22             Q.    And for some of those patients, you

      23       determined they could benefit from more LDL

      24       cholesterol reduction and therefore prescribe

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 115 of 153 PageID #: 102113
                                                                                115


       1       Praluent, right?

       2             A.    Correct.

       3             Q.    I'd like you to turn to tab 7 in your

       4       bigger cross binder.           Do you see that?

       5             A.    Are you going to portray that, also?

       6             Q.    I'm going to ask Richie to flash it up

       7       on the screen.         The numbers may be small.             So

       8       I'd like you to turn to tab 7, which is PTX

       9       9966, this is a supplementary appendix to the

      10       new Odyssey New England Journal of Medicine

      11       article that Mr. Wolf questioned Dr. Stein

      12       about.     He questioned about the article, but I

      13       want to direct you to the lengthy supplementary

      14       appendix that appeared also in the Journal, and

      15       I want to direct your attention to the last

      16       page, which is 40.          I'd like you to agree with

      17       me that this shows data on the reduction of

      18       death, or I should say the effect on death in

      19       the Odyssey trial of Praluent according to

      20       baseline LDL-C level, right?

      21             A.    Yes.

      22             Q.    And if you could turn to the fourth row

      23       under coronary heart disease, you'll see

      24       there's an 80 to 100 mg per deciliter.                   This is

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 116 of 153 PageID #: 102114
                                                                                116


       1       my cross.       I want to do 80 to 100 mg per

       2       deciliter, right?

       3              A.   Yes.

       4              Q.   I want you to look at the hazard ratio,

       5       1.17, right?

       6              A.   I see that.

       7              Q.   That tells you as a physician, as a

       8       scientist that in the Odyssey trial, if you had

       9       a baseline level of LDL between 80 to 100 mgs

      10       per deciliter, you had a 17 percent higher risk

      11       of death than if you weren't taking Praluent at

      12       all.

      13              A.   Well, the trial design may influence

      14       these data.        As you well know, many people back

      15       titrated on medication dosage because their LDL

      16       cholesterol rates got too low.

      17              Q.   Not my question.         My question is if you

      18       saw -- this result says to you that there was a

      19       17 percent increase in death of the patients

      20       taking Praluent if they started at a baseline

      21       level of 80 to 100.           And now I take you to a

      22       few rows down --

      23                            THE COURT:       I'm sorry,

      24       Mr. Greenwald.         I'm not sure he actually

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 117 of 153 PageID #: 102115
                                                                                117


       1       answered before you moved on.               That's what that

       2       says?

       3                            THE WITNESS:       That does say that

       4       there's a 17 percent higher risk based on the

       5       hazard ratio.        But as we've heard many times in

       6       this courtroom today, it's not statistically

       7       significant.

       8                            THE COURT:       So basically you

       9       would just discount that as essentially

      10       meaningless?

      11                            THE WITNESS:       Right.      I would

      12       treat the patient anyway.

      13       BY MR. GREENWALD:

      14             Q.    Just to recall, the injuries and death

      15       seen in Repatha was also statistically

      16       insignificant, right?

      17             A.    I agree.

      18             Q.    And also the FDA in the label for

      19       Praluent indicates the all-cause mortality

      20       result for Praluent is statistically

      21       insignificant?

      22             A.    I'm also aware of that.

      23             Q.    Just not to beat the point too hard,

      24       let's go to cardiovascular death, also 80 to

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 118 of 153 PageID #: 102116
                                                                                118


       1       100.        Do you see there a hazard ratio of 1.12,

       2       and that means for patients taking Praluent who

       3       started at a baseline level of 80 to 100, they

       4       saw their risk of death increase by 12 percent,

       5       correct?

       6              A.     That's correct.

       7              Q.     And now if we go to all-cause death, we

       8       see that in this population of 80 to 100, there

       9       was a smaller but still present apparent

      10       observed increase in all-cause death among

      11       those patients taking Praluent, correct?

      12              A.     True, counsel, but again, the trial

      13       design may influence those data.

      14              Q.     Sure.     When you prescribe Praluent to

      15       patients with baseline LDL between 80 and 100,

      16       you don't tell them that's going to increase

      17       their risk of death, correct?

      18              A.     That's correct.

      19              Q.     Because you don't believe it, correct?

      20              A.     That's correct, based on trial design.

      21              Q.     And when you prescribe Repatha to your

      22       patients, you don't tell them that you think

      23       it's going to increase their risk of death?

      24              A.     That's correct.

                                       Jennifer M. Guy, RPR
                                          (484) 467-4359
                                     jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 119 of 153 PageID #: 102117
                                                                                119


       1             Q.    You don't even tell them that you think

       2       it has a better effect on death than Praluent

       3       because as you testified, cross-trial

       4       comparison is completely a problem?

       5             A.    I agree with that, too.

       6             Q.    Thank you.

       7                            Now, you've testified that you

       8       believe the 75 milligram dosage form offers

       9       physicians and patients a valuable choice in

      10       avoiding, quote, risks associated with very low

      11       levels of LDL cholesterol, right?

      12             A.    Yes.

      13             Q.    You're familiar with a man named

      14       Dr. Jay Edelberg, right?

      15             A.    Yes.

      16             Q.    He's a very high ranking, what would

      17       you say, executive research physician at

      18       Sanofi?

      19             A.    Whatever his title is, yes.              Something

      20       up there.

      21             Q.    I'd like to put up a short clip of his

      22       testimony in this case.             Richie, could you put

      23       up 127?

      24                             (Beginning of video deposition

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 120 of 153 PageID #: 102118
                                                                                120


       1       excerpt.)

       2                            "Question:       And no clinical study

       3       has ever shown that there is a statistically

       4       significant difference between the incidence of

       5       any side effect with the 75 mgs of Praluent

       6       every other week as compared to the 150 mgs of

       7       Praluent every other week?

       8                            "Answer:      We have not seen any

       9       difference in the safety nor tolerability of

      10       either of the doses."

      11                            (End of video deposition

      12       excerpt.)

      13       BY MR. GREENWALD:

      14             Q.    You don't have any basis to question

      15       Dr. Edelberg's testimony, do you?

      16             A.    Any question about the testimony?

      17             Q.    Yeah.

      18             A.    No questions.

      19             Q.    In your declaration, you stated that

      20       you thought that based on results of the

      21       Fourier trial, there are unresolved safety

      22       concerns with Repatha but not with Praluent.

      23       Agreed?      That was at your declaration section

      24       7.    That was the heading.           Unresolved safety

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 121 of 153 PageID #: 102119
                                                                                121


       1       concerns with Praluent but not for Repatha,

       2       right?

       3             A.    Again, I want to see what you're

       4       demonstrating here.

       5             Q.    That was your words, a heading, but

       6       nonetheless, a heading you wrote.                 There are

       7       unresolved safety concerns with Repatha but not

       8       with Praluent, right?

       9             A.    I still don't see where you're

      10       pointing.

      11             Q.    Sorry.     Richie, could you highlight it?

      12             A.    I see it now.        Thank you.

      13             Q.    Is that still your testimony, sir?

      14             A.    Well, my current opinion may be

      15       modified to some extent.             The whole issue of

      16       new onset diabetes I think has changed some of

      17       the additional data from the use of Repatha.

      18       The type disorders thing is just a numbers

      19       game.      I mean, in a sense it's true in terms of

      20       absolute numbers, but I'm not terribly

      21       concerned about any of these adverse effects.

      22             Q.    You certainly agree the safety

      23       concerns, whatever they are, are not serious?

      24             A.    I agree with that.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 122 of 153 PageID #: 102120
                                                                                122


       1             Q.    So now you've talked about data from

       2       the Odyssey trial that showed that Praluent

       3       reduced type 2 heart attacks by 23 percent,

       4       right?

       5             A.    Correct.

       6             Q.    You compared that data point for

       7       Praluent with data from the Fourier trial,

       8       correct?

       9             A.    Well, comparisons are not appropriate,

      10       but no such outcome.

      11             Q.    But on your direct, you talked about

      12       these two points of data, right?

      13             A.    I've learned something since then

      14       perhaps about comparing trials.                But

      15       nonetheless, these are different patients,

      16       different trials.

      17             Q.    You learned something since you put in

      18       your declaration?

      19             A.    Well, no, I'm just thinking about

      20       whether the comparison between two trials, it's

      21       not really the right thing to do.                 We look at

      22       each trial individually and the data are the

      23       data from each trial.            We need to interpret

      24       that appropriately.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 123 of 153 PageID #: 102121
                                                                                123


       1             Q.    I take it what you're saying is the

       2       nine percent increase in the incidents,

       3       observed incidence of type 2 heart attacks in

       4       Fourier is not reliable data?

       5             A.    Well, again, it was statistically

       6       significant in Odyssey Outcomes, but not

       7       significantly different in Repatha.

       8             Q.    The Repatha increase, the apparent

       9       observed increase of 9 percent was not

      10       statistically significant?

      11             A.    That's correct.

      12             Q.    Even if it were, even if it had been,

      13       you would agree the comparison of a 23 percent

      14       decrease on the one hand and a 9 percent on

      15       another from two different trials are a

      16       completely invalid scientific undertaking?

      17             A.    That's true that these type of data and

      18       outcomes may influence my prescribing patterns

      19       and very well could.

      20             Q.    Let's see if that's, in fact, the case.

      21       You don't, in fact, believe that Praluent

      22       reduces type 2 heart attacks better than type

      23       1, do you?

      24             A.    I'm sorry?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 124 of 153 PageID #: 102122
                                                                                124


       1             Q.    You don't, in fact, believe that

       2       Praluent reduces type 2 heart attacks better

       3       than Repatha does?

       4             A.    Again, there's been no head-to-head

       5       comparison.        I can't speak to that in the same

       6       types of patients.          These trials are different.

       7             Q.    Let's put up a demonstrative that we

       8       showed you and that you confirmed was correct

       9       at your deposition a few days ago.                 Could we

      10       get up, this I believe is Eckel Deposition 783.

      11                            Do you recall seeing this at your

      12       deposition?

      13             A.    I do.

      14             Q.    You confirmed that the numbers were

      15       right, right?

      16             A.    Yes, the numbers were right.

      17             Q.    Just again, so the transcript is clear,

      18       Amgen firmly rejects post-hoc cross-trial

      19       comparisons as the proper basis for scientific

      20       conclusions.        But if one were to engage in the

      21       same type of post-hoc, post-trial comparison

      22       that you engaged in in your declaration with

      23       respect to type 1 and type 2 heart attacks and

      24       you do it instead for type 1, you'd see that

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 125 of 153 PageID #: 102123
                                                                                125


       1       Repatha reduces the incidence of type 1 heart

       2       attacks, by far the most common, by 32 percent,

       3       whereas Praluent reduces it by only 13 percent.

       4             A.    Correct, these are percent reductions

       5       comparing one type to another.

       6             Q.    But as you told me a few days ago, that

       7       comparison is apples to oranges?

       8             A.    Yes, it is.

       9             Q.    Just like the type 2 comparison?

      10             A.    Right.

      11             Q.    And overall, Repatha reduced all heart

      12       attacks of all types by 27 percent whereas

      13       Praluent reduced it only 15 percent, right?

      14             A.    That's what the data showed by percent

      15       reduction.       But absolute risk reduction is not

      16       shown on this slide.

      17             Q.    But when you prescribe Praluent to your

      18       patients, you're not telling them that you're

      19       giving them a drug that's going to protect them

      20       from heart attacks almost half as well as

      21       Repatha?

      22             A.    Of course not.

      23             Q.    Of course not.        Exactly.

      24                            All right.       Let's go to one of

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 126 of 153 PageID #: 102124
                                                                                126


       1       the slides you presented in your testimony

       2       today, this is the seventh slide, I think, the

       3       one with that complicated graph.                I don't know

       4       what better to call it.             Yeah, this.

       5                            Now, you describe it as having

       6       been adapted from O'Keefe 2004.

       7             A.    Yeah, my initials and then 2018.

       8             Q.    To be clear, RHE 2018, that's not a

       9       publication, correct?

      10             A.    That's correct.

      11             Q.    That's your adaptation?

      12             A.    Correct.

      13             Q.    At your -- this is a graph that I first

      14       saw when you presented it during question by

      15       your own attorney, Mr. Lynn, at the very end of

      16       your deposition in October, right?

      17             A.    That's correct.

      18             Q.    In fact, we could put it up, the

      19       deposition exhibit, could we get up PTX 10165?

      20       At that deposition, you acknowledged that you

      21       had not included it in your earlier expert

      22       report, right?

      23             A.    That's correct.

      24             Q.    And even this April, months after the

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 127 of 153 PageID #: 102125
                                                                                127


       1       deposition, you didn't include this adapted

       2       graph or any discussion of it in your

       3       declaration?

       4             A.    It doesn't refute the data, but that's

       5       correct.

       6             Q.    Just to be clear, we saw this for the

       7       first time last night.            But at your deposition,

       8       you testified that the reason you didn't submit

       9       this graph you made for publication is, quote,

      10       because there's a bit of concern about whether

      11       a reviewer would accept this slide, right?

      12             A.    Well, the reason for that -- well,

      13       first of all, this is simply an analysis of new

      14       trial data superimposed on statin trials in

      15       patients with acute coronary syndrome.                   The

      16       slide differs because Fourier is not an acute

      17       coronary syndrome trial.             And if anything, the

      18       data for Fourier would be more favorable

      19       because these are stable patients and less

      20       likely to have an event.

      21                            So this is just for my own use.

      22       I'm trying to understand how the newer trials,

      23       pass statins only, influence my clinical

      24       decisionmaking.

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 128 of 153 PageID #: 102126
                                                                                128


       1             Q.    It's for your own use, not for external

       2       consumption?

       3             A.    Well, I present this slide at meetings

       4       I go to and talk about treating levels of LDL

       5       cholesterol, and I opine that these are

       6       unpublished and this is my view of the current

       7       data.

       8             Q.    But at your deposition, going back to

       9       the question I asked, you were asked this

      10       question and gave this answer.               If we could get

      11       up 221 starting amount line 10.                "First take a

      12       look at the document, Dr. Eckel.                You have

      13       Eckel Exhibit 26 in front of you," and that's

      14       the exhibit up there which I believe is PTX

      15       10165, and I asked you, "Question: Can you

      16       describe what this is?

      17                            "Answer:      Right.     Now, I was

      18       asked by Amgen counsel --

      19                            MS. FISHMAN:       What line are you

      20       at?

      21                            MR. GREENWALD:         2010 lines 10

      22       through 17.

      23       BY MR. GREENWALD:

      24             Q.    You were asked this question and gave

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 129 of 153 PageID #: 102127
                                                                                129


       1       this answer.

       2                            "Question:       Can you describe what

       3       this is?

       4                            "Answer:      Right.     Now, I was

       5       asked by Amgen counsel whether or not this has

       6       been submitted to publication, and the reason I

       7       haven't I submitted it is because there's a bit

       8       of concern about whether a reviewer would

       9       accept this for publication."

      10                            That's what you said, correct?

      11             A.    That's correct, and I explained why I

      12       thought that was true.

      13             Q.    You did explain, and your explanation

      14       was it was because you had added the Fourier

      15       point to the graph, right?

      16             A.    Yes.

      17             Q.    And by adding a non-acute coronary

      18       syndrome trial to the data analysis, you were

      19       basically making this more of an apples to

      20       oranges comparison, right?

      21             A.    Yes and no.       Because we know patients

      22       with stable cardiovascular disease have less

      23       frequent event to follow.             So every time I show

      24       the slide or present it, I qualify the

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 130 of 153 PageID #: 102128
                                                                                130


       1       interpretation based on that statement.

       2             Q.    You testified also at your deposition

       3       that it might have been inappropriate for you

       4       to include the Fourier data point on this

       5       graph.     And by the way, that's the data point

       6       to sort of, in your words, not mine, plateau

       7       out, right?

       8                            MS. FISHMAN:       Where are you

       9       reading from?

      10                            MR. GREENWALD:        I'll tell you.

      11       I'm reading right from page 221, line 24 --

      12       Richie, call this up.            221, line 24, to 222,

      13       line 3.

      14       BY MR. GREENWALD:

      15             Q.    Did you provide this addition to your

      16       answer?      "So when I present this as a slide, I

      17       qualify this and carefully describe that this

      18       is not an ACS trial," meaning Fourier, "so it

      19       may be inappropriate for me to put this here,

      20       but the primary outcomes were identical from

      21       both trials."        Right?

      22             A.    Can I respond to that?

      23             Q.    Yes.

      24             A.    Could we put the slide up that we

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 131 of 153 PageID #: 102129
                                                                                131


       1       recharacterized for your use here today,

       2       please?

       3             Q.    Mm-hmm.

       4             A.    So what you just presented, I agree

       5       with.      This is what I said in my deposition.

       6             Q.    So then at the end of the deposition I

       7       asked you where the graph came from, you didn't

       8       tell me it was based on the O'Keefe article,

       9       did you?

      10             A.    Based on what?

      11             Q.    The O'Keefe article.

      12             A.    Oh, I think I did.          I think it's in the

      13       label below the slide.

      14                            But what I want to point out here

      15       is that green line is not simply Fourier.

      16       Those other trials including Improve-It and

      17       Odyssey Outcomes are really very much along

      18       that line.

      19             Q.    Sure.     Let me ask you why you've gone

      20       to this.      I was going to get to that a little

      21       later but we'll get to it now.               Fourier,

      22       Odyssey, Improve-It, those are all trials where

      23       the placebo arm includes statins, right?

      24             A.    Correct.

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 132 of 153 PageID #: 102130
                                                                                132


       1              Q.   As opposed to no medication, right?

       2              A.   Correct.

       3              Q.   So a lot of the benefit that you see in

       4       the other trials higher up or on the board on

       5       the right, those are showing greater absolute

       6       risk reductions because they're being compared

       7       against patients who haven't seen any LDL

       8       lowering medication, correct?

       9              A.   That's partly correct, but in addition,

      10       they have much higher levels of LDL

      11       cholesterol.

      12              Q.   And another thing about this curve is

      13       that it shows absolute risk reduction that's

      14       not relative, right?

      15              A.   This is a percent of coronary heart

      16       disease events in the various trials, correct.

      17              Q.   So I'm correct?

      18              A.   Percent.

      19              Q.   If you plotted this as showing the

      20       relative risk reductions in all those trials,

      21       you would see a linear graph, wouldn't you not,

      22       sir?

      23              A.   Have you something to show me?

      24              Q.   No, I'm asking you based on your

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 133 of 153 PageID #: 102131
                                                                                133


       1       knowledge of the difference between absolute

       2       risk reduction and relative risk reduction in

       3       your 45 years' experience in the field.

       4             A.    I simply built on what O'Keefe had

       5       published over a decade ago with more recent

       6       trials.      I did not go to relative risk

       7       reduction.

       8             Q.    Thank you.

       9                            Based on their identical

      10       mechanism of action, Repatha and Praluent

      11       prevents heart attacks only by reducing LDL

      12       cholesterol; isn't that right?

      13             A.    That's the mechanism.

      14             Q.    They don't, have an effect on heart

      15       rhythm, heart rate, blood pressure, right?

      16             A.    Yes, they showed no differences in

      17       heart rate, blood pressure.

      18             Q.    Now, you agree you're not an expert in

      19       statistics, right?

      20             A.    I'm not an expert in statistics.

      21             Q.    And you agree that the FDA's expertise

      22       is statistics and reviewing data with that,

      23       from that perspective at least is more informed

      24       than your own?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 134 of 153 PageID #: 102132
                                                                                134


       1             A.    That's correct.         But again, another

       2       journal, that's a high-impact journal,

       3       obviously published these data.                So their

       4       statistical stringency in reviewing data

       5       somewhat differs than the New England Journal.

       6             Q.    I'd like to turn back to an article you

       7       discussed in your direct examination, and that

       8       is the paper in circulation, it's behind tab 10

       9       in your cross binder.            We have it marked as

      10       Plaintiff's Exhibit 10117.              You'll agree that

      11       the lead authors are Philippe Steg and Gregory

      12       Schwartz, but the authors also include

      13       Dr. Edelberg who we've spoken about, right?

      14             A.    Yes.

      15             Q.    And Dr. Pordy for Regeneron, right?

      16             A.    Yes.

      17             Q.    And also an individual whom the court

      18       will come to know next week, a Dr. Michael

      19       Szarek, correct?

      20             A.    Correct.

      21             Q.    I'd like to direct your attention to

      22       page 13 of that article, now published, in

      23       which second paragraph, second sentence --

      24       let's start at the first sentence.                 The authors

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 135 of 153 PageID #: 102133
                                                                                135


       1       write, A lower mortality was observed with

       2       alirocumab in the Odyssey Outcomes trial,

       3       whereas no difference in death was found with

       4       evolocumab or another drug compared with

       5       placebo in the Fourier trial and another trial.

       6       Do you see that?

       7             A.    I do.

       8             Q.    And then what the investigators or

       9       authors of this article including Dr. Szarek

      10       and others wrote, quote, This may be due to

      11       differences in the drugs and in the trial

      12       populations.        The different findings in Odyssey

      13       Outcomes versus the Fourier and Spire trials

      14       may be related to a population of patients with

      15       recent ACS in the former, whereas Fourier

      16       enrolled stable patients with established

      17       atherosclerotic cardiovascular disease."                    Do

      18       you see that?

      19             A.    I see that, yes.

      20             Q.    You would agree that these authors, the

      21       potential explanation for the observed

      22       differences in mortality seen in the two trials

      23       is a potentially valid one?

      24             A.    Yes.

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 136 of 153 PageID #: 102134
                                                                                136


       1                            MR. GREENWALD:        Thank you.

       2                            MS. FISHMAN:        Just a few

       3       questions on follow-up.

       4                            THE COURT:        Make sure you speak

       5       up.

       6                                      - - -

       7                           REDIRECT EXAMINATION

       8       BY MS. FISHMAN:

       9             Q.    Let me do that.

      10             A.    And perhaps my hearing, too.

      11             Q.    Late in the day.

      12                            First of all, Dr. Eckel, I'd like

      13       to talk to you a little bit about the

      14       differential responders and adverse event

      15       reports that Mr. Greenwald was speaking to you

      16       about.     Explain to us, what are adverse event

      17       reports?

      18             A.    Adverse event reports are produced by

      19       the physician after he or she observes an

      20       adverse effect in the patient that ultimately

      21       the patient believes is typically due to the

      22       medication.        That may not be certain, but this

      23       is a job the physician has to assure his or her

      24       patient that he's concerned about this, and

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 137 of 153 PageID #: 102135
                                                                                137


       1       many times will take the time to do this.                    But

       2       so often not, again, in a busy practice, many

       3       of these reports never go in.

       4             Q.    So under what circumstances do treating

       5       physicians typically prepare adverse event

       6       reports?

       7             A.    Well, they typically prepare them when

       8       they feel that the event is serious enough or,

       9       in fact, they have the time to do it or both.

      10       But again, I think Dr. Stein also said these

      11       don't occur regularly in practice because of

      12       the time needed to do it.

      13             Q.    And so to whom are the physicians

      14       submitting this adverse event report?

      15             A.    These are the physicians that are

      16       concerned about the adverse effect because they

      17       believe it may be related to the drugs, or

      18       secondly, because the patient refuses to

      19       continue on therapy if the drug continues to be

      20       prescribed.        In other words, I want other

      21       options, the patient says.

      22             Q.    Let me ask the question a little

      23       differently.        Are physicians submitting these

      24       adverse event reports to the drug manufacturer?

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 138 of 153 PageID #: 102136
                                                                                138


       1             A.    Yes, they're submitting them to the

       2       drug manufacturer and/or the FDA.

       3             Q.    Thank you.

       4                            Mr. Greenwald in his questioning

       5       of you suggested that adverse event reports are

       6       not reliable or cannot demonstrate causation.

       7       Do you recall those questions?

       8             A.    I do.

       9             Q.    Do these adverse event reports

      10       definitively prove that Repatha caused the

      11       adverse reaction experienced by the patient?

      12             A.    No, they don't.

      13             Q.    Do these adverse event reports have

      14       absolutely no value?

      15             A.    I would say absolutely no to that.

      16       They do have value.           It's a differential

      17       response of a patient to one drug or, in fact,

      18       an adverse effect of one drug.               It doesn't

      19       prove anything beyond that.              It needs further

      20       steps.

      21             Q.    Do physicians who report on these

      22       adverse events or who hear about the adverse

      23       events from their patients rely on that

      24       information in making treatment decisions?

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 139 of 153 PageID #: 102137
                                                                                139


       1             A.    Absolutely.

       2             Q.    And why do you rely on adverse event

       3       reporting here to support your opinion?

       4             A.    This is common in clinical practice.

       5       And I had the privilege of doing my internal

       6       medicine training where the chairman of

       7       medicine was also board-certified in

       8       psychiatry.        He told me one thing I'll never

       9       forget: Listen to the patient.               And so if the

      10       patient tells me they have an adverse effect, I

      11       listen, and that will influence my

      12       decision-making in terms of the severity of it

      13       and their willingness to continue with that

      14       drug or other options that are available.

      15             Q.    Now, Dr. Eckel, during your

      16       cross-examination, Mr. Greenwald also asked you

      17       questions about the Praluent mortality benefit

      18       and suggested that it was not significant

      19       because of a break in the hierarchical testing

      20       chain.     Do you recall that?

      21             A.    I do.

      22             Q.    Nonetheless, even if there's a break in

      23       hierarchy, do you believe that the Praluent

      24       mortality benefit is nonetheless clinically

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 140 of 153 PageID #: 102138
                                                                                140


       1       meaningful?

       2             A.    I do believe that.

       3             Q.    Why is that?

       4             A.    Because the data, the overall data

       5       suggests that; it's been accepted in a high

       6       impact peer review journal.              And as we know,

       7       hierarchal testing can go in any direction one

       8       way or another, and the stringency of the

       9       Journal and its statistical evaluation changes

      10       that outcome.         Thirdly, I think that ultimately

      11       this is important information that can be

      12       extended to the patient in clinical

      13       decision-making.

      14             Q.    Similarly, Mr. Greenwald asked you a

      15       series of questions about whether or not you

      16       can make cross-trial comparisons, essentially

      17       saying that you cannot compare in this case

      18       mortality benefit, benefits generally across

      19       clinical trials.          Do you recall that?

      20             A.    I do.

      21             Q.    Is that what you're doing here?

      22             A.    Not really.       I'm assuming that the

      23       trials were carried out, you know, as designed,

      24       and the outcomes are based on each of the

                                     Jennifer M. Guy, RPR
                                        (484) 467-4359
                                   jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 141 of 153 PageID #: 102139
                                                                                141


       1       trials and the patient populations treated.                     So

       2       the trial with Praluent had a different outcome

       3       than that in Fourier, so I accept the data for

       4       what they are in terms of the analysis of the

       5       data that are available to me.

       6             Q.    So we have data that Praluent reduces

       7       the risk of type 2 heart attack; reduces the

       8       risk of hospitalization from unstable angina;

       9       and reduces all-cause mortality; is that

      10       correct?

      11             A.    Yes.

      12             Q.    And we do not have similar data from

      13       Repatha coming out of Fourier; is that correct?

      14             A.    That's correct, and it would influence

      15       my prescribing patterns in patients who have a

      16       history of an acute coronary syndrome.

      17             Q.    That was exactly the question I was

      18       going to ask you.          Why does it matter that we

      19       have data for Praluent but we don't as of today

      20       have data from Repatha?             Why does that matter

      21       clinically?

      22             A.    Well, I think it would be a disservice

      23       if Praluent were removed from the market for

      24       three reasons:         The individual responsiveness,

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 142 of 153 PageID #: 102140
                                                                                142


       1       either lack of responsiveness or an adverse

       2       effect; the clinical data from Odyssey Outcomes

       3       that point to a benefit of alirocumab or

       4       Praluent that we don't have with Repatha; and

       5       finally, I think the whole issue of dosage,

       6       we've been over for some time here today, the

       7       dosage options really make you more comfortable

       8       in treating these patients.

       9                            MS. FISHMAN:       Thank you,

      10       Dr. Eckel.

      11                            THE COURT:       Dr. Eckel, the

      12       adverse events reports that are in your expert

      13       report, they are a subset of all the adverse

      14       events reports Amgen ever got about Repatha?

      15                            THE WITNESS:       Well, I'd rather

      16       have counsel answer that.             I'm not sure how all

      17       those reports were gathered.               But ultimately,

      18       these were the reports that showed lack of a

      19       benefit compared to Praluent.               Those are some

      20       49 reports, I believe.            The adverse event

      21       reports can be much more numerous than those

      22       that were gathered.           So keep in mind, this is

      23       the tip of the iceberg.

      24                            THE COURT:       That's what I'm

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 143 of 153 PageID #: 102141
                                                                                143


       1       trying to get at.          Do you know how big an

       2       iceberg it is?

       3                            THE WITNESS:       I have no idea.

       4       Dr. Stein quoted a number I believe of 100,000.

       5       I don't know the accuracy of that number, but

       6       there are a lot of these reports that go in.

       7                            THE COURT:       And I take it

       8       essentially other than the 49 that are in your

       9       report, you don't know what the other 999,951

      10       reports are about?

      11                            THE WITNESS:       Yes, and I think

      12       it's important to say that ultimately this goes

      13       the other way, too.           Patients who respond to

      14       Repatha who don't respond to Praluent, I'm sure

      15       it goes the other way.            These are just a

      16       selection of reports that help make the case

      17       that taking Praluent off the market could be a

      18       disservice to patients who responded adversely

      19       to Repatha.

      20                            THE COURT:       Thank you.

      21                            MR. GREENWALD:        Your Honor, a

      22       little recross?

      23                            THE COURT:       All right.

      24                            RECROSS-EXAMINATION

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 144 of 153 PageID #: 102142
                                                                                144


       1       BY MR. GREENWALD:

       2              Q.   I heard you just say, Dr. Eckel, if you

       3       had a patient with acute coronary syndrome, the

       4       data that has come in from the two trials would

       5       influence your prescribing practices.                  Did I

       6       hear that correct?

       7              A.   I think I said that the data from

       8       Odyssey Outcomes could influence my decision,

       9       yes.

      10              Q.   But presumably the data from Fourier,

      11       as well, would influence it?

      12              A.   The data from Fourier, yeah.              I

      13       prescribe a fair amount of Repatha.

      14              Q.   For a patient who has established

      15       cardiovascular disease arises from a prior ACS

      16       event, that is a prior incidence of unstable

      17       angina requiring hospitalization or a heart

      18       attack, you would agree that the most serious

      19       risks those patients face short of death would

      20       be a stroke or a heart attack, right?

      21              A.   I agree, yes.

      22              Q.   If you actually look at the data from

      23       the two different trials, you'd agree that in

      24       Fourier, there was a 27 percent reduction of

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 145 of 153 PageID #: 102143
                                                                                145


       1       heart attack overall with Repatha whereas only

       2       a 14 percent reduction in Odyssey with

       3       Praluent.

       4              A.   Those are the numbers you just showed,

       5       yes.

       6              Q.   So wouldn't that suggest that if you're

       7       basing your prescribing practices on comparison

       8       of trials, that should lead you to prescribe

       9       Repatha instead of Praluent to these patients?

      10              A.   Again, if a patient with stable

      11       cardiovascular disease for three-plus years, I

      12       think that was the inclusion criteria, that's

      13       the data actually from Fourier, that patient I

      14       would not necessarily prescribe one PCSK9

      15       inhibitor versus the other except for those

      16       other reasons why I might effect one versus the

      17       other.

      18              Q.   The Fourier patient population

      19       certainly included patients who had suffered

      20       acute coronary syndromes, correct?

      21              A.   There were some in Fourier, correct.

      22              Q.   More than some, correct?

      23              A.   I don't remember the percentage.

      24              Q.   And a high percentage had suffered from

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 146 of 153 PageID #: 102144
                                                                                146


       1       a heart attack?

       2             A.    Yes.

       3                            MR. GREENWALD:        Thank you.

       4                            THE COURT:       All right.

       5       Dr. Eckel, thank you.            You may step down.

       6       Watch your step, okay?

       7                            THE WITNESS:       Should I take these

       8       things with me?

       9                            THE COURT:       Just leave them.         And

      10       watch your step.

      11                            THE WITNESS:       I will.      Thank you

      12       for reminding me.

      13                            THE COURT:       I've already had one

      14       physician pitch out of the witness stand, and

      15       he was much younger, so he hopped right

      16       afterwards, but even him I was worried about.

      17                            So does that finish what we're

      18       doing testimonially today?

      19                            MR. WOLF:      Yes, your Honor.

      20                            THE COURT:       I know you submitted

      21       a stipulation and I signed it.               I'm just trying

      22       to make sure that I have in mind, I'm just

      23       looking at my calendar for next week, and is it

      24       the case that next week you are planning -- I

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 147 of 153 PageID #: 102145
                                                                                147


       1       don't really care what you're doing, but you're

       2       planning to take up from 11:00 to 5:00 of my

       3       time?

       4                            MS. SHARP:       Your Honor, I think

       5       that's right.        You had indicated --

       6                            THE COURT:       Yeah, this is not

       7       cross-examination.          And was that the day, or

       8       maybe it was what you were about to say, is

       9       this the one where I volunteered that if I

      10       needed to, I'd stay later?

      11                            MS. SHARP:       It is.

      12                            THE COURT:       I remember doing

      13       that, but I didn't put it down on any calendar,

      14       so that's okay; I have nothing to do later on

      15       in the evening.

      16                            Does that mean that the time that

      17       I have on Friday the 14th, that I don't need

      18       that time?

      19                            MS. SHARP:       I think that's right,

      20       your Honor.

      21                            MR. WOLF:      Your Honor, I think

      22       for all of our scheduling purposes, we can

      23       release the 14th.

      24                            THE COURT:       And then there's some

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 148 of 153 PageID #: 102146
                                                                                148


       1       smaller thing that's the following week, right?

       2                            MS. SHARP:       On June 21st

       3       beginning at 11:00, three witnesses.

       4                            THE COURT:       Do I have that down

       5       for essentially until 2:00?              So that's three

       6       hours?

       7                            MS. SHARP:       Yes.

       8                            THE COURT:       You know, I hadn't

       9       thought about this before, and maybe this is

      10       the best thing.         Most of the testimony both

      11       direct and cross that I heard the two experts

      12       say, other than the stuff about the label, it

      13       all sounded very familiar to me and I guess

      14       that's because they're pretty much limited to

      15       what were in the reports that I read in

      16       advance, right?

      17                            MR. WOLF:      I think both sides

      18       were in good faith struggling for how much

      19       should we summarize what's there versus just

      20       warm up the witness quickly and turn them over

      21       to cross.       So both sides will take whatever

      22       guidance you offer us.

      23                            THE COURT:       I'm not really sure,

      24       because in a way, you know, when I said I was

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 149 of 153 PageID #: 102147
                                                                                149


       1       going to read these things in advance, I

       2       imagined them being, I don't know, eight or

       3       nine pages long each; I didn't imagine reading

       4       150 pages of stuff.           On the other hand, it

       5       doesn't take that long, and it does give me a

       6       much better appreciation of what the witnesses

       7       are saying.        So if you had to ballpark it, how

       8       much reading are you going to give me to read

       9       for next week?

      10                            MS. SHARP:       Your Honor, I'd have

      11       to add that up.

      12                            MR. WOLF:      It's roughly the same

      13       ratio as today.

      14                            THE COURT:       In other words, if

      15       it's six hours, being 150 pages, it's going to

      16       be 300 pages?

      17                            MR. WOLF:      It's substantial, your

      18       Honor.

      19                            MS. SHARP:       It's probably three

      20       times as much.         I'm sorry, I didn't do a page

      21       count.

      22                            THE COURT:       That's make work.

      23       You're giving me the answer.

      24                            And next week, are the witnesses

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 150 of 153 PageID #: 102148
                                                                                150


       1       all experts?        I remember seeing something about

       2       fact witnesses.

       3                            MS. SHARP:       There are two issues

       4       I'd like to address on that.               Next week we

       5       begin with fact witnesses that are essentially

       6       Amgen's fact witnesses.

       7                            THE COURT:       For them I'm not

       8       going to get any reading material in advance,

       9       right?

      10                            MS. SHARP:       There are

      11       declarations.        Those declarations are

      12       relatively short.          So those are pretty thin for

      13       those fact witnesses.            Then there are economic

      14       witnesses, those are somewhat longer.

      15       Defendants then put on their case with some

      16       fact witnesses and experts I think comparable

      17       in number.       Then at the end of the day, we go

      18       back to these medical issues with the

      19       biostatisticians who both have declarations

      20       that are somewhat on the longer side.                  So

      21       that's what the lineup looks like for next

      22       week.

      23                            THE COURT:       Why don't you just

      24       give it all to me, but instead of 48 hours in

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 151 of 153 PageID #: 102149
                                                                                151


       1       advance, is it unreasonable --

       2                            MS. SHARP:       Your Honor, we have

       3       those with us today if you're looking at the

       4       declarations, so we can submit them quickly.

       5       There are a few we have to work out with the

       6       defendants on the strike-throughs on the LPA.

       7                            THE COURT:       I appreciate every

       8       word you're saving me from reading.

       9                            MS. SHARP:       We have to do a

      10       little bit of closure on that, but we have

      11       those ready.

      12                            MR. WOLF:      We can turn them

      13       around on 24 hours.

      14                            THE COURT:       Do you think you

      15       could get them here by 4:00 tomorrow?

      16                            MR. WOLF:      Sure.

      17                            MS. SHARP:       Absolutely.

      18                            THE COURT:       I think that will be

      19       best, and I will endeavor to read them and I

      20       think you should just do about what you did

      21       today.     I think it's helpful because I read it

      22       and there's a certain amount of a big mush, and

      23       when I hear what it is you think is important

      24       out of it, it's helpful.             So I think the way it

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 152 of 153 PageID #: 102150
                                                                                152


       1       actually works is probably about as good a way

       2       to do it.

       3                            So Ms. Sharp, I've still got two

       4       more things to do today, so let's be quick

       5       about it.

       6                            MS. SHARP:       One more quick

       7       question is the parties each agreed to not call

       8       two witnesses each unless your Honor wanted to

       9       hear from those witnesses.

      10                            THE COURT:       I'm pretty sure that

      11       anyone you don't call is someone I don't want

      12       to hear from.

      13                            MS. SHARP:       Understood.       I think

      14       that's it.

      15                            MR. WOLF:      I think it is, your

      16       Honor.

      17                            THE COURT:       All right.       Thank

      18       you.     We'll be in recess.

      19                            (Court stood in recess at 4:57

      20       p.m.)

      21

      22

      23

      24

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
Case 1:14-cv-01317-RGA Document 1042 Filed 08/05/19 Page 153 of 153 PageID #: 102151
                                                                                153


       1       State of Delaware)
                                )
       2       New Castle County)

       3

       4                          CERTIFICATE OF REPORTER

       5

       6                     I, Jennifer M. Guy, Registered

       7       Professional Reporter and Notary Public in the

       8       State of Delaware, do hereby certify that the

       9       foregoing record, Pages 1 to 153 inclusive, is

      10       a true and accurate record of the

      11       above-captioned proceedings held on the 6th day

      12       of June, 2019, in Wilmington.

      13               IN WITNESS WHEREOF, this 7th day of June,

      14       2019, at Wilmington.

      15

      16

      17

      18                           / S/ J e nni f e r M. Guy,     RPR
                                   Jennifer M. Guy, RPR
      19

      20

      21

      22

      23

      24

                                    Jennifer M. Guy, RPR
                                       (484) 467-4359
                                  jenniferguyrpr@gmail.com
